 
Exhibit No. 10.4
 
OPERATING AGREEMENT
FOR
NANTUCKET ACQUISITION LLC,
A DELAWARE LIMITED LIABILITY COMPANY
 
THE SECURITIES REPRESENTED BY THIS AGREEMENT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, NOR REGISTERED NOR QUALIFIED UNDER ANY STATE
SECURITIES LAWS.  SUCH SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, DELIVERED
AFTER SALE, TRANSFERRED, PLEDGED, OR HYPOTHECATED UNLESS QUALIFIED AND
REGISTERED UNDER APPLICABLE STATE AND FEDERAL SECURITIES LAWS OR UNLESS, IN THE
OPINION OF COUNSEL SATISFACTORY TO THE COMPANY, SUCH QUALIFICATION AND
REGISTRATION IS NOT REQUIRED.  ANY TRANSFER OF THE SECURITIES REPRESENTED BY
THIS AGREEMENT IS FURTHER SUBJECT TO OTHER RESTRICTIONS, TERMS AND CONDITIONS
WHICH ARE SET FORTH HEREIN.

 
 

--------------------------------------------------------------------------------

 
 
OPERATING AGREEMENT
FOR
NANTUCKET ACQUISITION LLC


This Agreement is made as of the Effective Date by and among the Persons listed
on the signature page hereof as the Members and Manager, with reference to the
following:
 
A.           A Certificate to form the Company was filed as set forth in Section
1.7(a).
 
B.           The Members and Manager desire to adopt and approve an operating
agreement for the Company pursuant to the Act as set forth in this Agreement.
 
NOW, THEREFORE, the Members and Manager by this Agreement set forth the
operating agreement for the Company upon the terms and subject to the conditions
of this Agreement.
 
ARTICLE 1
ORGANIZATIONAL MATTERS
 
1.1           Name. The name of the Company shall be Nantucket Acquisition
LLC.  The Company may conduct business under that name or any other name
approved by the Manager.
 
1.2           Term.  The term of the Company commenced as of the date of the
filing of the Certificate with the Delaware Secretary of State, and shall
terminate at the time set forth in Section 8.1.
 
1.3           Office.  The principal office of the Company shall be at 1920 Main
Street, Suite 400, Irvine, CA 92614, or such other location as the Manager may
determine.
 
1.4           Purpose and Business of the Company.  The business of the Company
shall be: (i) the acquisition and ownership of membership interests in
Sherburne; (ii) the acquisition, ownership and leasing of the Property; and
(iii) all activities related thereto, and any and all other activities or
business which a limited liability company is authorized to engage; provided,
however, that such business shall be limited to and be conducted in a manner not
to jeopardize those Members or their Affiliates that are or in the future may
become REITs from continuing to qualify as REITs by reason of the Company’s
business, unless all Members or Affiliates who are REITs cease to qualify as
REITs for reasons other than the conduct of the business of the Company. 
 
1.5           Definitions.  Capitalized words and phrases used in this Agreement
have the meanings set forth in Exhibit C attached hereto or elsewhere in this
Agreement.
 
1.6           Tax Classification.  The Members intend that for federal income
tax purposes under the Code, and the corresponding provisions of state and local
law, the Company shall be classified as a partnership rather than a corporation.
 
1

--------------------------------------------------------------------------------


 
1.7          Filings; Agent for Service of Process.


(a)           The Certificate was filed in the office of the Secretary of State
of Delaware on the Effective Date in accordance with the provisions of the Act
to form the Company as a limited liability company under the laws of the State
of Delaware.  The Manager (i) shall take any and all other actions reasonably
necessary to perfect and maintain the status of the Company as a limited
liability company under applicable laws, and (ii) shall cause amendments to the
Certificate to be filed whenever required by the Act.


(b)           The Manager shall cause to be filed original or amended
Certificates and shall take any and all other actions as may be reasonably
necessary to perfect and maintain the status of the Company as a limited
liability company or similar type of entity under the laws of any other states
or jurisdictions in which the Company engages in business.


(c)           The name and address of the agent for service of process shall be
as set forth in the Certificate, or any successor as appointed by the Manager.


(d)           Upon the dissolution of the Company, the Manager shall cause to be
filed certificates of dissolution in accordance with the Act and the laws of any
other states or jurisdictions in which the Company has filed certificates.


ARTICLE 2
CAPITAL CONTRIBUTIONS
 
2.1          Capital Contributions.  The Members identified on Exhibit A
attached hereto have made or may make such Capital Contributions, if any, to the
Company as set forth therein.  The Members acknowledge and agree that:
 
(a)           The COP Loan is documented in the COP Documents representing a
non-revolving line of credit to the Company not exceeding $8,000,000, which for
tax purposes shall be treated as (i) a debtor-creditor loan of up to $6,640,000
to the extent drawn, and (ii) an equity contribution and Capital Contribution to
the Company (and Capital Account credit for purposes of Regulations Section
1.704-1(b)(2)(iv)) of $1,360,000, which promptly will be drawn in full;
 
(b)           The CPEF Loan is documented in the CPEF Documents representing a
non-revolving line of credit to the Company not exceeding $1,500,000, which for
tax purposes shall be treated to the extent drawn as an equity contribution and
Capital Contribution to the Company (and Capital Account credit for purposes of
Regulations Section 1.704-1(b)(2)(iv)); and
 
(c)           No Member shall take any tax-reporting position inconsistent with
the characterization of the COP Loan or CPEF Loan as set forth in this Section
2.1.
 
(d)           Notwithstanding any other provision of the Loan Documents and this
Agreement: (i) any distribution and any payment of a Guaranteed Payment to COP
pursuant to this Agreement shall be treated as a payment of an equal amount
pursuant to the COP Loan with respect to the Part B COP Transaction; (ii) any
distribution and any payment of a Guaranteed Payment to CPEF pursuant to this
Agreement shall be treated as a payment of an equal amount pursuant to the CPEF
Loan; and (iii) the aggregate of the payments and distributions to the Lenders
pursuant to the Loan Documents and this Agreement shall not exceed the aggregate
amounts that would be payable to the Lenders pursuant to the Loan Documents
determined as if this Agreement did not exist.
 
2

--------------------------------------------------------------------------------


 
 2.2        Extent of Liability.  Except as otherwise provided by this Agreement
or applicable law:
 
 (a)           A Member shall not be liable for the debts, liabilities,
contracts or any other obligations of the Company; and


 (b)           A Member shall be liable only to make the Capital Contributions
expressly provided for herein and, except as provided in the Loan Documents,
shall not be required to lend any funds to the Company.


 No Member or Manager shall have any personal liability for the repayment of any
Capital Contributions of any Member.


2.3          Loans.  Subject to Section 4.6 and the approval of the Class B
Member and Class C Member to the extent required under the Loan Documents, the
Manager may borrow money on behalf of the Company for the Company’s business
from any source (including, without limitation, any Member or Affiliate thereof)
on such terms and conditions as the Manager shall deem appropriate.


2.4          Other Matters. Except as otherwise provided in this Agreement or in
the Loan Documents, no Member shall demand or receive a return of such Member’s
Capital Contributions or withdraw from the Company.  Under circumstances
requiring a return of any Capital Contributions, no Member shall have the right
to receive property other than cash except as may be specifically provided
herein.


3

--------------------------------------------------------------------------------


 
ARTICLE 3
MEMBERS
 
3.1          Members.  There shall be six (6) classes of Members, as follows,
with such rights and obligations as set forth in this Agreement:
 
(a)           Class A.   CVI shall be the sole Class A Member.
 
(b)           Class B.   COP shall be the sole Class B Member.
 
(c)           Class C.   CPEF shall be the sole Class C Member.
 
(d)           Class D.   SH shall be the sole Class D Member.
 
(e)           Class E.   CRA shall be the sole Class E Member.
 
(f)            Class F.   CLRA shall be the sole Class F Member.
 
3.2          Admission of Additional Members.  Subject to Section 6.2,
additional Members may be admitted to the Company with the approval of the Class
A Member.  Additional Members shall participate in the allocations and
distributions of the Company on such terms as are determined by the Class A
Member.  This Agreement shall be amended upon the admission of an additional
Member as may be necessary as determined by the Class A Member to reflect such
admission and to set forth the rights, obligations and Interests of all Members
after such admission.  Notwithstanding the foregoing or any other provision of
this Agreement, (i) the Interests of such additional Members shall be
subordinate to the Interests of the existing Members, and (ii) the rights and
obligations of any other Member other than the Class A Member shall not be
modified without the written approval of such other Member.
 
3.3          Withdrawals or Resignations.  Except as otherwise specifically
required by the Act, no Member may withdraw, retire or resign from the Company
in such Member’s capacity as a Member without the approval of the Class A
Member.
 
3.4          Compensation; Expense Reimbursement.  Except pursuant to a
transaction permitted by Section 4.6, no Member or Affiliate thereof is entitled
to remuneration for services rendered or goods provided to the Company.  The
Company shall reimburse Members or Affiliates thereof for any expenses paid by
them that properly are to be borne by the Company.
 
3.5          Member Approval.  No annual or regular meetings of the Members are
required to be held.  However, if such meetings are held, such meetings shall be
noticed, held and conducted pursuant to the Act.  In any instance in which the
approval of the Members is required under this Agreement, such approval may be
obtained in any manner permitted by the Act.  Unless otherwise required pursuant
to the Act, approval of the Members shall mean the approval of the Class A
Member.
 
4

--------------------------------------------------------------------------------


 
ARTICLE 4
MANAGEMENT AND CONTROL OF THE COMPANY
 
4.1          Management of the Company by Manager.
 
(a)           Exclusive. Subject to the terms and conditions of this Agreement
including, without limitation, those situations in which the approval of the
Members is expressly required by this Agreement,  the Manager, acting alone,
shall be responsible for the day-to-day decisions pertaining to the Company, and
shall have full, complete and exclusive authority, power, and discretion to
manage and control the business, Property and affairs of the Company, to make
all decisions regarding those matters, and to perform any and all other acts or
activities customary or incident to the management of the Company's business,
Property and affairs (including, without limitation, hiring employees or
consultants, and terminating the services of any service provider to the Company
(including, without limitation, any Member who provides services to the
Company), subject to any employment contract between the Officer and the
Company).
 
A Member who is not a Manager shall not have the right to vote on any matter
except as expressly provided in this Agreement.  No Member in such Member’s
capacity as a Member shall have the right to bind the Company.
 
(b)          Appointment of Officers.  The Manager may appoint (but shall not be
required to appoint) one or more Officers at any time.  The titles, powers, and
duties of Officers shall be as specified in Exhibit B attached hereto.  Officers
shall serve at the pleasure of the Manager, subject to any rights which may
exist pursuant to any employment contract between the Officer and the
Company.  Officers need not be Members or members of the Manager.
 
4.2           Manager.
 
(a)          Number, Term, and Qualifications  The Company shall be managed by
the Manager, who shall be CVI.  The Manager shall continue as the Manager for
all periods except as provided in this Agreement.
 
(b)          Resignation.  A Manager may resign such position at any time by
giving written notice to the Members without prejudice to the rights, if any, of
the Company under any contract to which the Manager, or an Affiliate of such
Person, is a party. The resignation of a Manager shall take effect upon receipt
of that notice or at such later time as shall be specified in the
notice.  Unless otherwise specified in the notice, the acceptance of the
resignation shall not be necessary to make it effective.  The resignation of a
Manager who is also a Member shall not affect such Person’s rights as a Member
and shall not constitute a withdrawal of such Person as a Member.
 
(c)          Removal.  A Manager may be removed only upon the approval of the
Class A Member.  Any removal shall be without prejudice to the rights, if any,
of the Manager under any employment contract and, if a removed Manager is also a
Member, shall not affect such Person’s rights as a Member or constitute a
withdrawal of such Person as a Member.  
 
(d)          Vacancies.  In the event a Manager ceases to be a Manager for any
reason, a successor Manager may be appointed only upon the approval of the Class
A Member.
 
5

--------------------------------------------------------------------------------


 
(e)           Additional Managers.  Additional Managers (in addition to the
Manager appointed pursuant to the foregoing provisions of this Section 4.2) may
be appointed only upon the approval of the Class A Member.
 
(f)           Vote of Managers.  The actions of the Manager shall be pursuant to
a majority vote of the Managers in the event there is more than one Manager.  If
a majority of the Managers cannot agree on an action proposed to be taken, any
Manager may submit such matters to the determination of the Class A Member, and
in such event the Class A Member shall determine whether such proposed action is
to be taken.
 
4.3          Limitations on Power of Manager. The Company (acting through its
representatives, including the Manager and Officers appointed pursuant to
Section 4.1(b)) shall not have authority to cause the Company to engage in the
transactions set forth in this Section 4.3 without first obtaining the approval
of the Class A Member.  Any action which is not a Major Decision may be taken by
the Manager (or other Officer appointed by the Manager), provided that: (i) such
action is within the scope of authority of such Person under this Agreement; and
(ii) the Manager may first consult with the Members (to the extent the Manager
determines to be appropriate) before taking an action.
 
(a)          Subject to Section 4.3(b), the Major Decisions are any matter set
forth in this Agreement as requiring the vote of the Members (including, without
limitation, the matters set forth in Sections 3.2, 4.2(c), 4.2(d), 4.2(e),
4.2(f), 4.3, 6.2, 8.1(b), 8.2, 8.4, 8.5 and 11.7).  
 
(b)          Notwithstanding any other provision of this Agreement, the
following actions may not be taken by the Manager or Members without the
unanimous approval of the Manager and all Members:
 
(i)           Except as provided in Section 8.1, any act which would make it
impossible to carry on the ordinary business of the Company;
 
(ii)          The occurrence by the Company of a debt not in the ordinary course
of business and, in any event any debt that is not subordinate to the COP
Transaction and the CPEF Transaction or expressly in accordance with the Loan
Documents (during such time as the Loans remaining outstanding in whole or in
part); and
 
(iii)         The pledge or assignment for security reasons of any Property for
a debt not in the ordinary course of business and, in any event any debt that is
not subordinate to the COP Transaction and the CPEF Transaction or expressly in
accordance with the Loan Documents (during such time as the Loans remaining
outstanding in whole or in part);
 
(c)          Notwithstanding any other provision of this Agreement, in the event
of a default under the Loan Documents, or in the event any action taken on
behalf of the Company may have a material adverse effect on COP and/or CPEF, the
approval of the Class B Member and the Class C Member shall be required before
the Manager or Class A Member may engage in any action set forth in Section 4.2
or Section 4.3.
 
6

--------------------------------------------------------------------------------


 
4.4          Performance of Duties; Liability of Managers and Officers.  A
Manager or Officer shall not be liable to the Company or to any other Manager or
Member for any loss or damage sustained by the Company or any other member of
the Manager or Member, unless the loss or damage shall have been the result of a
breach of this Agreement, fraud, deceit, gross negligence, reckless or
intentional misconduct, or a knowing violation of law by such Manager or
Officer.  A Manager or Officer shall perform such Person’s duties in good faith,
in a manner such Person reasonably believes to be in the best interests of the
Company and its Members, and with such care, including reasonable inquiry, as an
ordinarily prudent person in a like position would use under similar
circumstances.  A Member who so performs the duties of a Manager or Officer
shall not have any liability by reason of being or having been a Manager or
Officer.
 
In performing duties under this Agreement, a Manager or Officer shall be
entitled to rely on information, opinions, reports, or statements, including
financial statements and other financial data, of the following Persons or
groups unless such Person has knowledge concerning the matter in question that
would cause such reliance to be unwarranted, and provided that such Person acts
in good faith and after reasonable inquiry when the need therefor is indicated
by the circumstances:
 
(a)           One or more employees or other agents of the Company whom a
Manager or Officer reasonably believes to be reliable and competent in the
matters presented; or
 
(b)           Any attorney, accountant, environmental consultant or other Person
as to matters which a Manager or Officer reasonably believes to be within such
Person's professional or expert competence.
 
4.5          Devotion of Time.  A Manager or Officer shall devote whatever time
or effort is reasonably appropriate for the furtherance of the Company's
business.
 
4.6          Transactions between the Company, Managers, Members,
Officers.  Notwithstanding that it may constitute a conflict of interest, and
subject to the terms and provisions of this Agreement, the Members, Managers,
Officers and their Affiliates may engage in any transaction with the Company as
may be approved by the Manager so long as (i) such transaction is not expressly
prohibited by this Agreement, and (ii) the terms and conditions of such
transaction, on an overall basis, are fair and reasonable to the Company and are
at least as favorable to the Company as those that are generally available from
Persons capable of similarly performing them.  The Manager and Members expressly
approve the Loans and the Loan Documents.
 
Notwithstanding any other provision of this Agreement, no transaction shall be
permitted pursuant to this Section 4.6 to the extent such transaction would or
is likely to cause a    violation of any contract, loan or other agreement or
obligation to which the Company is a party.
 
4.7          Compensation; Expense Reimbursement.
 
(a)           Subject to Section 4.6, no Manager, Officer or Affiliate thereof
shall receive compensation from the Company for services performed for the
Company except as may be approved by the Manager (subject to Section 4.3(c) and
the last paragraph of Section 4.6).  Any compensation to a Manager or Officer
pursuant to this Section 4.7(a) who is also a Member shall be treated as
guaranteed payments within the meaning of Code Section 707(c).
 
(b)           The Company shall reimburse the Managers, Officers and Affiliates
thereof for any expenses paid by them that properly are to be borne by the
Company.
 
7

--------------------------------------------------------------------------------


 
(c)           The Manager shall be entitled to reimbursement of an allocable
portion of the general, administrative and overhead expenses of the Manager as
reasonably determined by the Manager taking into account all of the activities
of the Manager, including the Manager’s activities as the Manager of the
Company.
 
ARTICLE 5
ALLOCATIONS AND DISTRIBUTIONS
 
5.1          Allocations.  The Profits, Losses and other items of the Company
shall be allocated as set forth in Exhibit D attached hereto.
 
5.2          Net Cash.  Except as otherwise provided in Sections 5.3 and 8.2,
the Manager shall distribute or pay Operating Cash Flow and Extraordinary Cash
Flow to the Members in the following order and priority:
 
(a)           Operating Cash Flow.  Operating Cash Flow shall be distributed or
paid in the following order and priority:
 
(i)           First, to the Class B Member until all accrued and unpaid interest
on the Part A COP Transaction is paid in full;
 
(ii)          Second, to the Class B Member until all accrued and unpaid
Guaranteed Payment on the Part B COP Transaction is paid in full;
 
(iii)         Third, to the Class C Member until all accrued and unpaid
Guaranteed Payment on the CPEF Transaction is paid in full;
 
(iv)         Fourth, the remaining Operating Cash Flow, to the Class A Member;
and
 
(v)          Notwithstanding the foregoing, to the extent (if at all) the Class
B Member and/or Class C Member do not receive the entire amounts due to them as
Additional Interest under the Loan Documents pursuant to Section 5.2(b), then
Operating Cash Flow shall be distributed under this Section 5.2(a) to the Class
B Member and Class C Member in the order and priority to which they are entitled
to distributions of Extraordinary Cash Flow pursuant to Section 5.2(b), until
they have received all amounts to which they are entitled pursuant to Section
5.2(b).
 
(b)          Extraordinary Cash Flow.  Extraordinary Cash Flow shall be
distributed or paid in the following order and priority:
 
(i)           First, to the Class B Member until all accrued and unpaid interest
on the Part A COP Transaction is paid in full;
 
(ii)          Second, to the Class B Member until to all accrued and unpaid
Guaranteed Payment on the Part B COP Transaction is paid in full;
 
(iii)         Third, to the Class B Member until all unpaid principal on the
Part A COP Transaction is paid in full;
 
8

--------------------------------------------------------------------------------


 
(iv)        Fourth, to the Class B Member until its Adjusted Capital
Contributions with respect to the Part B COP Transaction are reduced to zero;
 
(v)         Fifth, to the Class C Member until all accrued and unpaid Guaranteed
Payment on the CPEF Transaction is paid in full;
 
(vi)        Sixth, to the Class C Member until its Adjusted Capital Contribution
with respect to the CPEF Transaction are reduced to zero;
 
(vii)       Seventh, to the Class B Member in an amount equal to its Tier 1
Shared Appreciation Interest and the Class C Member in an amount equal to its
Tier 1 Shared Appreciation Interest (in proportion to their Tier 1 Shared
Appreciation Interests);
 
(viii)      Eighth, to the Class D Member, Class E Member and Class F Member (in
proportion to their Tier 1 Shared Appreciation Interests); and
 
(ix)        Ninth, the remaining Extraordinary Cash Flow, to the Class A Member,
Class D Member, Class E Member and Class F Member (in proportion to their Tier 2
Shared Appreciation Interests).
 
(c)           Definitions.  For purposes of this Agreement, certain definitions
relating to Shared Appreciation are set forth in Exhibit C hereto under the
definition of Shared Appreciation.
 
5.3          Amounts Withheld.  If required by applicable law, the Manager shall
cause the Company to withhold such amounts as may be required from any payment
or distribution from the Company to a Member, and the Company shall remit such
amount on a timely basis to the tax authority or other entity entitled to
it.  Any (i) amounts so withheld or (ii) estimated or other payments to tax
authorities with respect to any Profits or other items allocable to the Members,
shall be treated as amounts distributed to the Members pursuant to this Article
5 for all purposes.  The Company shall allocate any such amounts among the
Members in accordance with applicable law.
 
5.4          Additional Provisions.  Notwithstanding any other provision of this
Agreement:
 
(a)           If upon the Maturity Date of the COP Transaction and CPEF
Transaction there has not been a Major Capital Event that produces cash proceeds
sufficient to satisfy the priority payments and distributions set forth in
Section 5.2(b) with respect to COP Transaction and CPEF Transaction, the
Property shall be treated as sold for its Fair Market Value pursuant to the
terms and provisions set forth under the definition of Shared Appreciation in
Exhibit C attached hereto, and COP and CPEF shall receive payments and
distributions from the Company pursuant to Section 5.2(a) in the amounts set
forth in Section 5.2(b).
 
(b)           Upon the receipt by a Member of all payments or distributions to
which such Member is entitled pursuant to this Agreement, such Member shall
cease to be a Member and shall have no ongoing interest of any sort or manner
pursuant to this Agreement.
 
(c)           At any time after the complete payment and/or distributions to COP
and CPEF pursuant to this Agreement and the COP Transaction and CPEF
Transaction, the Manager may elect in its sole discretion to redeem the
Interests of the Class D Member, the Class E Member and/or the Class F Member
including, without limitation, their rights to distributions pursuant to Section
5.2(b), based on the appraised value of such Member’s or Members’ Interests, as
determined pursuant to Exhibit E attached hereto.  
 
9

--------------------------------------------------------------------------------


 
ARTICLE 6
TRANSFER AND ASSIGNMENT OF INTERESTS
 
6.1           Transfer and Assignment of Interests.  Any Member other than the
Class D Member shall be entitled to Transfer all or any part of such Member’s
Interest.  Any Interest so Transferred shall remain subject to all of the
provisions and restrictions of this Agreement.  Notwithstanding the foregoing,
any Transfer otherwise allowed pursuant to this Section 6.1 which would cause
the termination of the Company under the Code, in the sole discretion of the
Manager, shall be null and void.
 
6.2           Substitution of Members.  A transferee of a Member's Interest
pursuant to this Agreement shall have the right to become a substitute Member
only if approved by the Manager or, if there is no Manager, by the Class A
Member, (ii) such Person executes an instrument satisfactory to the Manager or
Class A Member, as the case may be) accepting and adopting the terms and
provisions of this Agreement, and (iii) such Person pays any reasonable expenses
in connection with such Person’s admission as a substitute Member.  The
admission of a substitute Member shall not release the Member who assigned the
Interest from any liability that such Member may have to the Company.
 
6.3           Distributions and Allocations in Respect to Transferred Interests.  If
any Interest is Transferred during any accounting period in compliance with the
provisions of this Article 6, Profits, Losses, each item thereof and all other
items attributable to the Transferred Interest for such period shall be divided
and allocated between the transferor and the transferee pursuant to an interim
closing of the books, as provided in Regulations Section 1.706-1(c)92)(ii).  All
distributions on or before the date of such Transfer shall be made to the
transferor, and all distributions thereafter shall be made to the
transferee.  Solely for purposes of making such allocations and distributions,
the Company shall recognize such Transfer not later than the end of the calendar
month during which it is given notice of such Transfer, provided that if the
Company does not receive a notice stating the date such Interest was Transferred
and such other information as the Manager may reasonably require within thirty
(30) days after the end of the accounting period during which the Transfer
occurs, then all of such items shall be allocated, and all distributions shall
be made, to the Person who, according to the books and records of the Company,
on the last day of the accounting period during which the Transfer occurs, was
the owner of the Interest.  Neither the Company nor any member of the Manager
shall incur any liability for making allocations and distributions in accordance
with the provisions of this Section 6.3, whether or not the Company or any
member of the Manager has knowledge of any Transfer of ownership of any
Interest.
 
6.4           Transfers in Violation of this Agreement.  Upon a purported
Transfer in violation of this Article 6, such Transfer shall be null and void
(unless such Transfer is required to be recognized under applicable law).  Upon
a Transfer in compliance with this Agreement, if the transferee is not admitted
as a substitute Member, the transferee shall have no right to vote or
participate in the management of the Company or to exercise any rights of a
Member.  Such transferee shall only be entitled to receive the share of the
allocations, payments and distributions of the Company to which the transferor
would otherwise be entitled with respect to the Transferred Interest.
 
10

--------------------------------------------------------------------------------


 
ARTICLE 7
ACCOUNTING, RECORDS, REPORTING BY MEMBERS
 
7.1          Books and Records.  The books and records of the Company shall be
kept in accordance with the accounting methods followed for federal income tax
purposes.  The Company shall maintain at its principal office all of the
following:
 
(a)           A current list of the full name and last known business or
residence address of each Member set forth in alphabetical order, together with
the Capital Contributions and Capital Account of each Member;
 
(b)           A current list of the full name and business or residence address
of each Manager and Officer;
 
(c)           A copy of the Certificate and any and all amendments thereto
together with executed copies of any powers of attorney pursuant to which the
Certificate or any amendments thereto have been executed;
 
(d)           Copies of the Company's federal, state, and local income tax or
information returns and reports, if any, for the six (6) most recent taxable
years;
 
(e)           A copy of this Agreement and any and all amendments thereto
together with executed copies of any powers of attorney pursuant to which this
Agreement or any amendments thereto have been executed;
 
(f)            Copies of the financial statements of the Company, if any, for
the six (6) most recent fiscal years;
 
(g)           The Company's books and records as they relate to the internal
affairs of the Company for at least the current and past four (4) fiscal years;
and
 
(h)           Any other books and records as may be required pursuant to
applicable law.
 
7.2          Reports.  The Company:
 
(a)           Shall cause to be filed, in accordance with the Act, all reports
and documents required to be filed with any governmental agency;
 
(b)           Shall cause to be prepared at least annually information
concerning the Company's operations necessary for the completion of the Members'
federal and state income tax returns;
 
(c)           Shall send or cause to be sent to each Member within ninety (90)
days after the end of each taxable year such information as is necessary to
complete the Member’s federal and state income tax or information returns with
respect to the Member’s Interest; and
 
11

--------------------------------------------------------------------------------


 
(d)           At least thirty (30) days prior to the Company’s filing of any Tax
Returns, the Company shall provide to each Member for review and comment copies
of the Tax Returns proposed to be filed, and the Company shall take any such
comments into account, and may modify the Tax Returns, as the Manager may
determine before the Tax Returns are filed.  The Company shall provide to each
Member copies of the filed Tax Returns as soon as practicable after they are
filed.
 
7.3          Bank Accounts.  The Manager shall maintain the funds of the Company
in one or more separate bank accounts in the name of the Company, and shall not
permit the funds of the Company to be commingled in any fashion with the funds
of any other Person.
 
7.4          Tax Matters.
 
(a)           The Manager shall designate a Member as the Tax Matters Partner to
represent the Company (at the Company's expense) in connection with all
examination of the Company's affairs by tax authorities and to expend Company
funds for professional services and costs associated therewith.
 
(b)           Any distributions to a Member pursuant to Sections 5.2(a)(iv),
5.2(b)(ix and 5.2(b)(x) shall be treated as distributions pursuant to Code
Section 731(a).
 
(d)           Any distributions to a Member pursuant to Sections 5.2(b)(iv),
5.2(b)(v) 5.2(b)(vii), 5.2(b)(viii) and 5.4(c) shall be treated as distributions
pursuant to Code Section 736(b).
 
(e)           Any distributions to a Member pursuant to Sections 5.2(a)(ii),
5.2(a)(iii), 5.2(b)(ii) and 5.2(b)(vi)shall be treated as guaranteed payments
pursuant to Code Section 707(c).
 
7.5          Inspection of Books and Records.  The books and records of the
Company described in Section 7.1, the reports and documents described in Section
7.2, the bank statements and related bank records pertaining to the bank
accounts described in Section 7.3, and all documents generated or maintained
with reference to the tax matters described in Section 7.4, shall all be and
remain open and available for inspection and copying by any Member, or any
Member’s authorized representative, during normal business hours on reasonable
notice to the Company.  The costs of such inspection and copying shall be borne
by the Member.
 
ARTICLE 8
DISSOLUTION AND WINDING UP
 
8.1          Liquidating Events.  The Company shall dissolve and commence
winding up and liquidating upon the first to occur of any of the following
(“Liquidating Events”):
 
(a)           The sale of all or substantially all of the Property;
 
(b)           The determination of the Class A Member to dissolve, wind up and
liquidate the Company (subject to the prior approval of the Class B Member and
Class C Member, as the case may be, for all periods during which they continue
to be Members; or
 
(c)           Entry of a decree of judicial dissolution of the Company pursuant
to applicable law.
 
12

--------------------------------------------------------------------------------


 
The Members hereby agree that, notwithstanding any provision of applicable law,
the Company shall not dissolve prior to the occurrence of a Liquidating Event.  
 
8.2          Winding Up.  Upon the occurrence of a Liquidating Event, the
Company shall continue solely for the purposes of winding up its affairs in an
orderly manner, liquidating its assets, and satisfying the claims of its
creditors and Members.  No Member shall take any action that is inconsistent
with, or not necessary to or appropriate for, the winding up of the Company's
business and affairs.  The Manager (or, in the event there is no remaining
Manager, any Person elected by the Class A Member) shall be responsible for
overseeing the winding up and dissolution of the Company and shall take full
account of the Company's liabilities and assets and the assets shall be
liquidated as promptly as is consistent with obtaining the fair value thereof,
and the proceeds therefrom, to the extent sufficient therefor, shall be applied
and distributed in the order and priority set forth in Section5.2(b).
 
8.3          Rights of Members.  Except as otherwise provided in this Agreement
or the Loan Documents, (i) each Member shall look solely to the assets of the
Company for the return of such Member’s Capital Contribution and Company
obligations owed to such Member, and shall have no right or power to demand or
receive property other than cash from the Company, and (ii) no Member shall have
priority over any other Member as to the return of such Member’s Capital
Contributions, payments, distributions or allocations.
 
8.4          Notice of Dissolution.  In the event a Liquidating Event occurs,
the Manager (or, in the event there are no remaining Manager, any Person elected
by the Class A Member) shall provide written notice thereof to each of the
Members and to all known creditors and claimants whose addresses appear on the
records of the Company.  The Company shall file such certificates and other
documents as may be required by applicable law to reflect the dissolution.
 
8.5          Final Accounting.  As a part of the winding up process, the Manager
(or, in the event there are no remaining Manager, any Person elected by the
Class A Member) shall provide to each Member a final accounting of the assets
and liabilities (if any) of the Company, audited by the Company's accounting
firm.  Such accounting and audit shall be paid for by the Company before any
final liquidating distributions are paid to Members.  The requirement of this
Section 8.5 may be waived only upon the approval of all Members.
 
ARTICLE 9
INDEMNIFICATION
 
9.1          Indemnification.
 
(a)           The Company shall indemnify and hold harmless the Members,
Managers, Officers and their Affiliates and their respective officers,
directors, employees, agents and principals (individually, an “Indemnitee”) from
and against any and all losses, claims, demands, costs, damages, liabilities,
joint and several, expenses of any nature (including reasonable attorneys' fees
and disbursements), judgments, fines, settlements and other amounts arising from
any and all claims, demands, actions, suits or proceedings, whether civil,
criminal, administrative or investigative, in which the Indemnitee was involved
or may be involved, or threatened to be involved, as a party or otherwise,
arising out of or incidental to the business of the Company (including without
limitation those incurred by any Affiliate as a result of any such guarantees,
warranties, joinders or other agreements executed by such Affiliate for the
benefit of the Company), excluding liabilities to any Member, regardless of
whether the Indemnitee continues to be a Manager, Member, Officer, Affiliate, or
an officer, director, employee, agent or principal of such Person at the time
any such liability or expense is paid or incurred, to the fullest extent
permitted by the Act and all other applicable laws.
 
13

--------------------------------------------------------------------------------


 
(b)           Notwithstanding the provisions of Section 9.1(a), no Person shall
be indemnified from any liability for fraud, bad faith, willful misconduct or
gross negligence.
 
(c)           Notwithstanding anything to the contrary in any of Section 9.1(a),
in the event that any provision in any of this Article 9 is determined to be
invalid in whole or in part, Article 9 shall be enforced to the maximum extent
permitted by applicable law.
 
9.2          Expenses.  Expenses incurred by an Indemnitee in defending any
claim, demand, action, suit or proceeding subject to Section 9.1 shall, from
time to time, be advanced by the Company prior to the final disposition of such
claim, demand, action, suit or proceeding upon receipt by the Company of an
undertaking by or on behalf of the Indemnitee to repay such amount if it shall
be determined that such Person is not entitled to be indemnified as authorized
in Section 9.1.
 
9.3          Indemnification Rights Non-Exclusive.  The indemnification provided
by Section 9.1 shall be in addition to any other rights to which those
indemnified may be entitled under any agreement, the vote of the Managers or
Members, as a matter of law or equity, or otherwise, both as to action in the
Indemnitee's capacity as a Member, Manager, Officer, Affiliate or officer,
director, employee, agent or principal of a Member, Manager or Officer and as to
any action in another capacity, and shall continue as to an Indemnitee who has
ceased to serve in such capacity and shall inure to the benefit of the heirs,
successors, assigns and administrators of the Indemnitee.
 
9.4          Insurance.  The Company may purchase and maintain insurance
(including, without limitation, directors’ and officer’s insurance), at the
Company's expense, on behalf of the Members, Managers, Officers and such other
Persons as the Manager shall determine, against any liability that may be
asserted against, or any expense that may be incurred by, such Person in
connection with the activities of the Company and/or the Members', Managers’ or
Officers’ acts or omissions as the Members, Managers or Officers of the Company
regardless of whether the Company would have the power to indemnify such Person
against such liability under the provisions of this Agreement.
 
9.5          Assets of the Company.  Any indemnification under Section 9.1 shall
be satisfied solely out of the assets of the Company.  No Member, Manager,
Officer or other Person shall be subject to personal liability or required to
fund or to cause to be funded any obligation by reason of these indemnification
provisions.
 
14

--------------------------------------------------------------------------------


 
ARTICLE 10
REPRESENTATIONS
 
10.1        Representations.  Each Member hereby represents and warrants to, and
agrees with, the Managers, the Members and the Company as follows:
 
(a)           Such Member has a preexisting personal or business relationship
with the Company or one or more of its Officers or controlling Persons, or by
reason of his or her business or financial experience, or by reason of the
business or financial experience of his or her financial advisor who is
unaffiliated with and who is not compensated, directly or indirectly, by the
Company or any Affiliate or selling agent of the Company, such Member is capable
of evaluating the risks and merits of an investment in the Company and of
protecting his own interests in connection with this investment.
 
(b)           Such Member has not seen, received, been presented with, or been
solicited by any leaflet, public promotional meeting, article or any other form
of advertising or general solicitation with respect to the sale of the Interest.
 
(c)           Such Member is acquiring the Interest for investment purposes for
its own account only and not with a view to or for sale in connection with any
distribution of all or any part of the Interest.  No other Person will have any
direct or indirect beneficial interest in or right to the Interest (other than
the owners of a Member which is an entity with respect to the Interest of such
entity Member).
 
(d)           Neither any Manager, the Company, any Member nor any of their
officers or counsel, nor any federal or state agency, has passed upon the
Interests acquired by such Member or made any finding or determination
concerning the fairness of the price to be paid by such Member for such
Interests pursuant to this Agreement.  Such Member must bear the economic risk
of the investment in the Company for an indefinite period of time.  Such Member
acknowledges that the Interests being acquired by him pursuant to this Agreement
are being offered and sold without qualification or registration under the
California Corporate Securities Law of 1968 or any securities laws of any other
state or the Securities Act of 1933, as amended, in reliance upon exemptions
from the qualification and registration requirements.
 
(e)           Such Member is familiar with and has investigated the Company and
its business, and has carefully considered and understands the risks of, and
other considerations relating to, the Company’s business and the acquisition of
Interests.  Such Member and such Member’s representatives have been furnished
all materials relating to the Company and its business which they have
requested, and have been afforded the opportunity to obtain any additional
information necessary to verify the accuracy of any information made available
by the Company or its representatives.  Representatives of the Company have
answered all inquiries that such Member and representatives have put to them
concerning the Company, its business and all other matters relating to the
Company and such Member’s acquisition of Interests.
 
(f)            Such Member has adequate means of providing for such Member’s
current needs and personal contingencies, has no need for liquidity in such
Member’s investment in the Interests, and could afford to lose the entire amount
of such Member’s investment in the Interests, and such Member’s commitment to
all non-liquid investments is reasonable in relation to such Member’s net worth.
 
15

--------------------------------------------------------------------------------


 
(g)           Such Member is not relying on any Manager, Member, the Company or
any Officer, nor any of such Person’s officers, Affiliates or counsel for legal,
accounting, financial, investment, valuation or tax advice in connection with
his evaluation of the risks and merits of an investment in the Company and the
consequences to such Member of such an investment.  Such Member is relying on
such Member’s own advisors for legal, accounting, financial, investment,
valuation and tax advice in connection with such Member’s evaluation of the
risks and merits of an investment in the Company and the consequences to such
Member of such an investment.
 
ARTICLE 11
MISCELLANEOUS
 
11.1        Complete Agreement.  This Agreement, the Loan Documents and all
other documents referenced herein constitute the complete and exclusive
statement of agreement among the Members and Manager with respect to the subject
matter herein and therein and replace and supersede all prior written and oral
agreements among the Members and Manager.  To the extent that any provision of
the Certificate conflicts with any provision of this Agreement, the Certificate
shall control.
 
11.2        Binding Effect.  Subject to the provisions of this Agreement
relating to transferability, this Agreement will be binding upon and inure to
the benefit of the Members, the Manager and their respective successors and
assigns.
 
11.3        Interpretation.  All pronouns shall be deemed to refer to the
masculine, feminine, or neuter, singular or plural, as the context in which they
are used may require.  All headings herein are inserted only for convenience and
ease of reference and are not to be considered in the interpretation of any
provision of this Agreement.  Numbered or lettered articles, sections and
subsections herein contained refer to articles, sections and subsections of this
Agreement unless otherwise expressly stated.  In the event any claim is made by
any Member or Manager relating to any conflict, omission or ambiguity in this
Agreement (or any document referenced herein), no presumption or burden of proof
or persuasion shall be implied by virtue of the fact that this Agreement (or
document) was prepared by or at the request of a particular Member, Manager or
such Person’s counsel.
 
11.4        Dispute Resolution.  Subject to Section 11.23, any controversy,
dispute or claim arising out of or relating to this Agreement or the breach
thereof shall be resolved by a general reference pursuant to California Code of
Civil Procedure Section 638 and in accordance with the provisions set forth
below.  It is the intent of the parties that this reference agreement provision
by specifically enforceable as follows:
 
(a)           Such controversy, dispute or claim shall be tried by a referee
under an order of general reference to try all issues of fact and law, whether
legal or equitable, to be chosen by counsel for the parties from a list of
retired Superior Court judges furnished by the Orange County Superior Court,
with all parties hereby waiving any right to a trial by jury.  If counsel are
unable to agree, then the referee shall be appointed by the Superior Court, in
accordance with California Code of Civil Procedure Section 640, with each party
entitled to only one disqualification pursuant to California Code of Civil
Procedure Section 170.6.  The trial shall be conducted and the issues determined
in compliance with all judicial rules and all statutory and decisional law of
the Superior Court and not by way of a reference.  The prevailing party in the
reference shall be entitled to receive as part of the judgment in its favor an
award of its reasonable attorneys’ fees, costs and expenses incurred with
respect to the reference, plus interest at the highest rate permitted by law as
not being usurious from and as of the date of the alleged breach, provided that
prior to the determination of the prevailing party, the parties equally shall
bear the costs and expenses of the referee.
 
16

--------------------------------------------------------------------------------


 (b)          The referee shall conduct and decide all pretrial and post-trial
procedures which may arise as if the matter were formally litigated in the
Superior Court.  The judgment entered upon the decision of the referee shall be
subject to all post-trial procedures and to appeal in the same manner as an
appeal from any order or judgment in a civil action.  All rules of evidence as
set forth in the California Evidence Code, all rules of discovery as set forth
in the California Code of Civil Procedure, other statutory and decisional law of
California and all Orange County Superior Court Rules and California Rules of
Court shall be applicable to any proceeding before the referee.  The trial shall
be conducted on consecutive dates, as opposed to being conducted piecemeal in
various dates separated by postponements or adjournments.
 
(c)           This reference agreement may be specifically enforced by the
filing of a complaint or petition or motion seeking specific enforcement or by
motion directed to the law and motion department of the Orange County Superior
Court or by such other procedure to the same effect as may be directed by the
Orange County Superior Court Rules.
 
(d)           For the purposes of this Section 11.4:  (i) attorney fees shall
include, without limitation, fees incurred in the following:  (1) postjudgment
motions; (2) contempt proceedings; (3) garnishment, levy, and debtor and third
party examinations; (4) discovery; and (5) bankruptcy litigation; and (ii)
prevailing party shall mean the party who is determined in the proceeding to
have prevailed or who prevails by dismissal, default or otherwise.
 
11.5         Severability.  If any provision of this Agreement or the
application of such provision to any Person or circumstance shall be held
invalid, the remainder of this Agreement or the application of such provision to
Persons or circumstances other than those to which it is held invalid shall not
be affected thereby.
 
11.6         Notices.  Any notice to be given or to be served upon the Company
or any party hereto in connection with this Agreement must be in writing and
will be deemed to have been given and received when delivered to the address
specified by the party to receive the notice.  Such notices will be given to a
Member or Manager at the address specified in Exhibit A hereto for such
Person.  Any party may, at any time by giving five (5) days' prior written
notice to the other Members and Managers, designate any other address in
substitution of the foregoing address to which such notice will be given.
 
11.7         Amendments.  Subject to Section 3.2, all amendments to this
Agreement must be approved by the Class A Member and, so long as the Class B
Member and/or Class C Member are Members, by the Class B Member and/or Class C
Member, as the case may be.
 
11.8         Multiple Counterparts. This Agreement may be executed in two or
more counterparts and by facsimile or email/pdf signatures, each of which shall
be deemed an original, but all of which shall constitute one and the same
instrument.

 
17

--------------------------------------------------------------------------------

 
 
11.9         Special Power of Attorney
 
(a)           Attorney-in-Fact.  Subject to such approvals of the Members as may
be set forth in this Agreement, each Member grants the Manager a special power
of attorney irrevocably making, constituting, and appointing the Manager as the
Member's attorney in fact, with full power of substitution, and with all power
and authority to act in the Member's name and on the Member's behalf to execute,
acknowledge and deliver and swear to in the execution, acknowledgment, delivery
and filing of the following documents, provided that any such action is in the
ordinary course of business of the Company, is permitted pursuant to this
Agreement, and is not expressly subject to the approval of the Members pursuant
to this Agreement:  
 
(i)           Promissory notes to be delivered pursuant to this Agreement;
 
(ii)          Deeds, trust agreements, management agreements, deeds of trust,
mortgages, security agreements, contracts, instruments, certificates,
representations, or any other agreements or documents to be delivered pursuant
to this Agreement;
 
(iii)         UCC financing statements to be delivered pursuant to this
Agreement and all amendments thereto;
 
(iv)         Assignments of interests or other documents of transfer to be
delivered pursuant to this Agreement or in connection with the purchase of an
Interest pursuant to this Agreement;  and
 
(v)         Any other instrument or document that may be reasonably required by
the Manager in connection with any of the foregoing or to reflect any reduction
in the Member's Capital Account or Interest pursuant to this Agreement.
 
(b)           Irrevocable Power.  The special power granted in Section
11.9(a):  (i) is irrevocable, (ii) is coupled with an interest, and (iii) shall
survive a Member's death, incapacity or dissolution.
 
(c)           Signatures.  The Manager may exercise the special power of
attorney granted in Section 11.9(a) by a facsimile or email/pdf signature.
 
11.10       Time.  Time is of the essence with respect to this Agreement
 
11.11       Waiver of Rights to Partition.  Inasmuch as all Property is owned by
the Company as an entity, and no Member, individually, has any ownership in such
Property, during the term of the Company none of the parties hereto shall have
any right to partition any of the Property, and all parties hereto hereby
irrevocably waive any and all rights that any Member might have to maintain any
action for partition of any of the Property, either as a partition in kind or a
partition by sale, except with respect to partition of Property upon dissolution
and liquidation of the Company.
 
11.12       Violation.  The failure of any party to seek redress for violation
of or to insist upon the strict performance of any covenant or condition of this
Agreement shall not prevent a subsequent act, which would have originally
constituted a violation, from having the effect of an original violation.  The
rights and remedies provided by this Agreement are cumulative, and the use of
any one right shall not preclude or waive the right to use any or all other
remedies.  Such rights and remedies are given in addition to any other rights
the parties may have by law, statute, ordinance, or otherwise.

 
18

--------------------------------------------------------------------------------

 

11.13       Business Days.  Whenever in connection with this Agreement any
notice is required to be given, any meeting is required to be held, any other
act or event is to be done or occur on or by a particular number of days and the
date thus particularized or scheduled is a Saturday, Sunday or legal holiday in
the State of California, such date shall be postponed to the next day which
shall not be a Saturday, Sunday or legal holiday in the State of California.
 
11.14       Applicable Laws.  Subject to Section 11.23, this Agreement shall be
enforced in accordance with the laws of the State of California, which would
apply if all Managers and Members were residents of California, and the
Agreement was made and performed in California.
 
11.15       Incorporation by Reference.  Every exhibit, schedule and other
appendix attached to this Agreement and referred to herein is hereby
incorporated in this Agreement by reference.
 
11.16       Further Action.  Each party, upon the request of another party,
agrees to perform all further acts and execute, acknowledge and deliver any
documents which may be reasonably necessary, appropriate or desirable to carry
out the provisions of this Agreement.
 
11.17       Sole and Absolute Discretion.  Except as otherwise provided in this
Agreement, all actions which any Person may take and all determinations which
such Person may make pursuant to this Agreement may be taken and made in such
Person’s sole and absolute discretion.
 
11.18       Third Parties.  Nothing in this Agreement, expressed or implied, is
intended to confer upon any Person other than the parties any rights or remedies
under or by reason of this Agreement.
 
11.19       Equitable Relief.  Each Manager and Member acknowledges that:
 
(a)           Each such Person’s obligations under this Agreement are unique;
and
 
(b)           If any Person should default in any of such Person’s obligations
under this Agreement, (i) it would be extremely difficult or impossible to
ascertain the amount of money damages that would adequately compensate a
nondefaulting party for another party’s breach of any provision of this
Agreement, and (ii) money damages would not afford adequate relief for such a
breach.
 
Accordingly, if any Person breaches or threatens to breach any provision of this
Agreement, then, upon a satisfactory showing of such breach or a threatened
breach, all other Persons shall be entitled to temporary and permanent
injunctive relief (including specific performance) to enforce the provisions of
this Agreement, in addition to any other right or remedy available under this
Agreement, or otherwise and without prejudice to their right to seek and recover
monetary damages.  Each Manager and Member hereby expressly waives the defense
that a remedy in damages would be adequate.

 
19

--------------------------------------------------------------------------------

 
 
11.20       Confidentiality; Non-Use of Trade Secrets.  Subject to Section
11.23, the Managers, Officers and Members acknowledge that they will have access
to certain Confidential Information which they agree are proprietary or
confidential in nature.  Each Manager, Officer and Member acknowledges that:
 
(a)           The Confidential Information has been and will be developed and/or
acquired by the Company at great expense, is of great significance and value to
the Company, and constitutes trade secrets;
 
(b)           The Confidential Information is material and critically important
to the effective and successful conduct of the Company’s business operations and
activities; and
 
(c)           Any use of the Confidential Information by any Person other than
for the Company’s benefit will constitute a wrongful usurpation of the
Confidential Information by such Person.
 
Subject to Section 11.23, each Manager, Officer and Member hereby agrees to
forever hold the Confidential Information in strict confidence and secret and
not to use the Confidential Information for such Person’s own or any other
Person’s benefit; provided, however, that such Person may disclose any or all of
the Confidential Information: (i) if compelled by law to do so; (ii) if the
Confidential Information becomes part of the public domain through no wrongful
act or omission by or on behalf of such Person; or (iii) to any Person not
affiliated with the Company if prior written consent of the Manager is obtained
by such Person.  If Manager, Officer or a Member is requested in any judicial or
administrative proceeding to disclose any Confidential Information, such Person
shall promptly notify the Manager in writing of such request, so that the
Company may oppose such disclosure or seek an appropriate protective order or
other remedy to prevent the disclosure.  This Section 11.20 shall survive the
cessation of such Manager, Officer or Member providing services to the Company
or ceasing to be a Manager, Officer or Member.
 
11.21       Independent Activities.  Subject to Section 11.20, each Member,
Manager, Officer and Affiliate thereof may engage in whatever activities such
Person chooses and shall have no obligation to offer any interest in such
activities to the Company or to any other Person.  Neither this Agreement nor
any activity undertaken pursuant hereto shall prevent any Member, Manager,
Officer or Affiliate thereof from engaging in such activities, or require any
such Person to permit any other Person to participate in any such activities,
and as a material part of the consideration for the execution of this Agreement
by each Member and Manager, each Member, Manager and Officer hereby waives,
relinquishes and renounces any such right or claim of participation.
 
11.22       Counsel.


 (a)            Each Member and Manager acknowledges and consents to the fact
that John E. James (and his firm) is Counsel to CVI and the Company with respect
to the preparation of this Agreement, and does not represent any Member, Manager
or Officer (other than CVI) with respect to the Company, the preparation of this
Agreement or the transactions contemplated by this Agreement or undertaken by
the Company.  Accordingly, Counsel shall owe no duties to any Member, Manager or
Officer with respect thereto (other than CVI and the Company), and the Members,
Manager and Officers waive any such conflict of interest or potential
conflict.  Notwithstanding any adversity that may develop, in the event any
dispute or controversy arises between any Members, Managers or Officers or
between a Member or a Manager or Officer and the Company, each Member, Manager
and Officer agrees that Counsel may represent CVI and/or the Company in any such
dispute or controversy to the extent permitted by the California Rules of
Professional Conduct or similar rules in any other jurisdiction, and each
Member, Manager, Officer and the Company hereby consents to such representation
and waives any conflict of interest or potential conflict with respect to such
representation.

 
20

--------------------------------------------------------------------------------

 


(b)           Each Manager, Member, Officer and the Company acknowledges that
such Person has had the opportunity to be represented by counsel of such
Person’s choice with respect to all matters relating to this Agreement, the
Company and its business.
 
11.23       Loan Documents.  Notwithstanding any provision of this Agreement to
the contrary, to the extent any provisions of this Agreement conflict with or
are inconsistent with any provisions of the Loan Documents (during all periods
through the date the Class B Member and Class C Member cease to be Members), the
provisions of the Loan Documents shall apply with respect to the Class B Member
and Class C Member including, without limitation, Sections 11.4,  11.14 and
11.20.

 
[Signatures on following pages]

 
21

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Manager and Members have executed this Agreement as of
the Effective Date.
 
MEMBERS:
 
CORNERSTONE VENTURES, INC.,
a California corporation
     
By
   
Terry G. Roussel, President
     
CORNERSTONE OPERATING
PARTNERSHIP, L.P.
a Delaware limited partnership
     
By:
Cornerstone Core Properties REIT, Inc.,
 
a Maryland corporation, its sole general partner
   
 
By 
   
 
Terry G. Roussel, President
     
CORNERSTONE PRIVATE EQUITY
FUND OPERATING PARTNERSHIP, LP,
a Delaware limited partnership
     
By:  
Cornerstone Healthcare Real Estate Fund, Inc.,
a Maryland corporation, its sole general partner
   
  
By
     
Terry G. Roussel, President 
     
SERVANT HEALTHCARE
INVESTMENTS LLC,
a Florida limited liability company
     
By  
  
         John Mark Ramsey, CEO


 
22

--------------------------------------------------------------------------------

 


CORNERSTONE REALTY ADVISORS, LLC,
a Delaware limited liability company
     
By: 
Cornerstone Industrial Properties, LLC, a California limited liability company,
its Managing Member
     
 
By: Cornerstone Ventures, Inc., a California corporation, its Managing Member
       
   By 
     
Terry G. Roussel, President
     
CORNERSTONE LEVERAGED
REALTY ADVISORS, LLC,
a Delaware limited liability company
     
By:
CIP Leveraged Fund Advisors, LLC, a California limited liability company, its
Managing Member
   
 
By: Cornerstone Ventures, Inc., a California corporation, its Managing Member
     
  
   By 
   
 
Terry G. Roussel, President 
     
MANAGER:
   
CORNERSTONE VENTURES, INC.,
a California corporation
     
By
   
Terry G. Roussel, President


 
23

--------------------------------------------------------------------------------

 

 
OPERATING AGREEMENT
FOR
NANTUCKET ACQUISITION LLC,
A DELAWARE LIMITED LIABILITY COMPANY
 
EXHIBIT A
 
CAPITAL CONTRIBUTIONS
 
Members' Names
 
Members' Addresses
 
Members'
Capital
Contributions
             
Cornerstone Ventures, Inc.
 
1920 Main Street, Suite 400
Irvine, CA  92614
  $ 1,000                
Cornerstone Operating Partnership, L.P.
 
1920 Main Street, Suite 400
Irvine, CA  92614
  $ 1,360,000                
Cornerstone Private Equity Fund Operating Partnership, LP
 
1920 Main Street, Suite 400
Irvine, CA  92614
 
Zero1
               
Servant Healthcare Investments LLC
 
1000 Legion Place, Suite 1650
Orlando, FL  32801
 
Zero
               
Cornerstone Realty Advisors, LLC
 
1920 Main Street, Suite 400
Irvine, CA  92614
 
Zero
               
Cornerstone Leveraged Realty Advisors, LLC
 
1920 Main Street, Suite 400
Irvine, CA  92614
 
Zero
 




--------------------------------------------------------------------------------

1
Until, if at all, amounts are drawn pursuant to Section 2.1(b), and then to the
extent of such drawn amounts.


 
A-1

--------------------------------------------------------------------------------

 
 
OPERATING AGREEMENT
FOR
NANTUCKET ACQUISITION LLC,
A DELAWARE LIMITED LIABILITY COMPANY
 
EXHIBIT B
 
OFFICERS
 
1.            OFFICERS.  The officers of the Company may be (but shall not be
required to be) a Chief Executive Officer, President, a Chief Operating Officer,
a Secretary, and/or a Chief Financial Officer.  The Company may also have, at
the discretion of the Manager, one or more Vice Presidents, one or more
Assistant Secretaries, one or more Assistant Treasurers, and such other officers
as may be appointed in accordance with the provisions of paragraph 3
hereof.  Any number of offices may be held by the same person.
 
2.            APPOINTMENT OF OFFICERS.  The officers of the Company, except such
officers as may be appointed in accordance with the provisions of paragraphs 3
or 5 hereof, shall be chosen by the Manager and serve at his pleasure, subject
to the rights, if any, of an officer under any contract of employment.
 
3.            SUBORDINATE OFFICERS.  The Manager may appoint, or may empower the
Chief Executive Officer to appoint, such other officers as the business of the
Company may require, each of whom shall hold office for such period, have such
authority, and perform such duties as are provided herein or as the Manager may
from time to time determine.
 
4.            REMOVAL AND RESIGNATION OF OFFICERS.  Subject to the rights, if
any, of an officer under any contract of employment, all officers serve at the
pleasure of the Manager, and any officer may be removed, either with or without
cause, by the Manager.  Any officer may resign at any time by giving written
notice to the Company.  Any resignation shall take effect at the date of the
receipt of that notice or at any later time specified in that notice; and,
unless otherwise specified in that notice, the acceptance of the resignation
shall not be necessary to make it effective.  Any resignation is without
prejudice to the rights, if any, of the Company under any contract to which the
officer is a party.
 
5.            VACANCIES IN OFFICES.  A vacancy in any office because of death,
resignation, removal, disqualification or any other cause may be filled in the
manner prescribed herein for regular appointments to that office.
 
6.            CHIEF EXECUTIVE OFFICER.  The Chief Executive Officer shall be the
Company’s general manager and chief executive officer and, subject to the
control of the Manager, shall have general supervision, direction, and control
over the Company’s business and its officers.  The managerial powers and duties
of the Chief Executive Officer shall include, but are not limited to, all the
general powers and duties of management usually vested in the office of the
chief executive officer of a corporation, and shall have such other powers and
duties as may be prescribed by the Manager or herein.  The Chief Executive
Officer shall preside at all meetings of the Members and at meetings of the
Managers if requested to do so.  If the Company does not have a separate
individual as the President, the Chief Executive Officer shall also be the
President of the Company.

 
B-1

--------------------------------------------------------------------------------

 
 
7.            PRESIDENT.  If there is no Chief Executive Officer, then the
President shall be the Company’s general manager and chief executive officer
and, subject to the control of the Manager, shall have general supervision,
direction, and control over the Company’s business and its Officers, and shall
have such other powers and duties as may be prescribed by the Manager or
herein.  If there is a separate Chief Executive Officer, then the President
shall be the Chief Operating Officer of the Company.  In the absence or
disability of the Chief Executive Officer, the President shall perform all the
duties of the Chief Executive Officer.
 
8.            CHIEF OPERATING OFFICER.  The Chief Operating Officer shall work
in conjunction with the Chief Executive Officer and Manager in determining and
implementing the direction and control of the Company.  In the absence or
disability of the Chief Executive Officer and President, the Chief Operating
Officer shall perform the duties of the Chief Executive Officer, and when so
acting shall have all the powers of, and be subject to all the restrictions
upon, the Chief Executive Officer.  The Chief Operating Officer shall be
responsible for the operational activities within the Company, including the
establishment of procedures for maintaining high standards of manufacturing
operations, product quality, reliability, and safety, and shall have such other
powers and perform such other duties as from time to time may be prescribed by
the Manager, herein, or the Chief Executive Officer.
 
9.            VICE PRESIDENTS.  In the absence or disability of the Chief
Executive Officer and President, the Vice Presidents, if any, in order of their
rank as fixed by the Manager or, if not ranked, a Vice President designated by
the Manager, shall perform all the duties of the Chief Executive Officer and
when so acting shall have all the powers of, and be subject to all the
restrictions upon, the Chief Executive Officer.  The Vice Presidents shall have
such other powers and perform such other duties as from time to time may be
prescribed for them respectively by the Manager.
 
10.           SECRETARY.  The Secretary shall keep or cause to be kept, at the
principal executive office of the Company or such other place as the Manager may
direct, a book of minutes of all meetings and actions of Manager and
Members.  The minutes shall show the time and place of each meeting, whether
regular or special (and, if special, how authorized and the notice given), the
number of shares present or represented at Members' meetings, and the
proceedings thereof.
 
The Secretary shall keep, or cause to be kept, at the principal executive office
of the Company or at the office of the Company's transfer agent or registrar, as
determined by resolution of the Manager, a share register, or a duplicate share
register, showing the names of all Members and their addresses, the number and
classes of interests held by each, the number and date of certificates
evidencing such interests, and the number and date of cancellation of every
certificate surrendered for cancellation.  The Secretary shall give, or cause to
be given, notice of all meetings of the Members and Manager required to be given
by law or herein.
 
11.           CHIEF FINANCIAL OFFICER.  The Chief Financial Officer shall keep
and maintain, or cause to be kept and maintained, adequate and correct books and
records of accounts of the properties and business transactions of the Company,
including accounts of its assets, liabilities, receipts, disbursements, gains,
losses, capital, retained earnings, and shares, as well as business plans and
budgets.  In addition, the Chief Financial Officer shall also prepare, or cause
to be prepared, monthly and quarterly financial statements, and cause the same
to be delivered to the Members within ten business days after the end of each
month, or 20 business days after the end of each calendar quarter.  The books of
account shall at all reasonable times be open to inspection by the Members and
Manager.

 
B-2

--------------------------------------------------------------------------------

 
 
The Chief Financial Officer shall deposit all money and other valuables in the
name and to the credit of the Company with such depositories as may be
designated by the Manager.  The Chief Financial Officer shall disburse the funds
of the Company as may be ordered by the Manager, shall render to the Chief
Executive Officer and Manager, whenever they request it, an account of all of
his or her transactions as Chief Financial Officer and of the financial
condition of the Company, and shall have such other powers and perform such
other duties as may be prescribed by the Manager or herein.

 
B-3

--------------------------------------------------------------------------------

 
 
OPERATING AGREEMENT
FOR
NANTUCKET ACQUISITION LLC,
A DELAWARE LIMITED LIABILITY COMPANY
 
EXHIBIT C
 
DEFINITIONS
 
Definitions.  Capitalized words and phrases used in this Agreement have the
meanings set forth in this Section 1.5 or elsewhere in this Agreement:
 
“Act” means the Delaware Limited Liability Company Act, as amended from time to
time, or any corresponding provision or provisions of any succeeding law of the
State of Delaware.
 
“Adjusted Capital Account Deficit” means, with respect to any Member, the
deficit balance, if any, in such Person's Capital Account as of the end of the
relevant fiscal year, after giving effect to the following adjustments:
 
(i)           Credit to such Capital Account any amounts which such Person is
obligated to restore pursuant to any provision of this Agreement or is deemed to
be obligated to restore pursuant to the penultimate sentences of Regulations
Sections 1.704-2(g)(1) and 1.704-2(i)(5); and
 
(ii)          Debit to such Capital Account the items described in Sections
1.704-1(b)(2)(ii)(d)(4), (5) and (6) of the Regulations.
 
The foregoing definition of Adjusted Capital Account Deficit is intended to
comply with the provisions of Section 1.704-1(b)(2)(ii)(d) of the Regulations
and shall be interpreted consistently therewith.
 
“Adjusted Capital Contributions” means, as of any day with respect to the Class
B Member or the Class C Member, such Person’s Capital Contributions, adjusted as
follows:
 
(i)           Increased by the amount of any Company liabilities (if any) which,
in connection with distributions to such Person pursuant to Section 5.2(b)(iv),
with respect to the Class B Member, and Section 5.2(b)(vii), with respect to the
Class C Member, are assumed by  such Person or are secured by any Property
distributed to such Person; and
 
(ii)          Reduced by the amount of cash and the Gross Asset Value of any
Property distributed to such Person pursuant to Section 5.2(b)(iv), with respect
to the Class B Member, and Section 5.2(b)(vii), with respect to the Class C
Member, and the amount of any liabilities (if any) of such Person assumed by the
Company or which are secured by any property contributed by such Person to the
Company.
 
In the event the Class B Member or the Class C Member Transfers all or any
portion of its Interest in accordance with the terms of this Agreement, the
transferee shall succeed to his Adjusted Capital Contributions to the extent it
relates to the Transferred Interest.

 
C-1

--------------------------------------------------------------------------------

 
 
“Affiliate” means any Person controlled by, controlling or under common control
with another Person.
 
“Agreement” means this Operating Agreement for Nantucket Acquisition LLC, as
amended from time to time.  Words such as “herein,” “hereinafter,” “hereof,”
“hereto” and “hereunder,” refer to this Agreement as a whole, unless the context
otherwise requires.
 
“Capital Account” means, with respect to any Member, the Capital Account
maintained for such Person in accordance with the following provisions:


(i)           To each Person's Capital Account there shall be credited such
Person's Capital Contributions, such Person's distributive share of Profits and
any items in the nature of income or gain which are specially allocated pursuant
to Section 5.1 of Exhibit D hereof, and the amount of any Company liabilities
assumed by such Person or which are secured by any Property distributed to such
Person.


(ii)          To each Person's Capital Account there shall be debited the amount
of cash and the Gross Asset Value of any Property distributed to such Person
pursuant to any provision of this Agreement (other than with respect to (A) a
Guaranteed Payment, and (B) payment from Operating Cash Flow or Extraordinary
Cash Flow designated as the payment of accrued and unpaid interest or principal
on the Part A COP Transaction), such Person's distributive share of Losses and
any items in the nature of expenses or losses which are specially allocated
pursuant to Section 5.1 of Exhibit D hereof, and the amount of any liabilities
of such Person assumed by the Company or which are secured by any property
contributed by such Person to the Company.
 
(iii)         In the event any Interest is transferred in accordance with the
terms of this Agreement, the transferee shall succeed to the Capital Account of
the transferor to the extent it relates to the transferred Interest.
 
(iv)         In determining the amount of any liability for purposes of clauses
(i) and (ii) of the definition of Adjusted Capital Contributions and clauses (i)
and (ii) of the definition of Capital Account, there shall be taken into account
Code Section 752(c) and any other applicable provisions of the Code and
Regulations.
 
The foregoing provisions and the other provisions of this Agreement relating to
the maintenance of Capital Accounts are intended to comply with Regulations
Section 1.704-1(b), and shall be interpreted and applied in a manner consistent
with such Regulations.  In the event the Manager shall determine that it is
prudent to modify the manner in which the Capital Accounts, or any debits or
credits thereto (including, without limitation, debits or credits relating to
liabilities which are secured by contributed or distributed property or which
are assumed by the Company or the Members), are computed in order to comply with
such Regulations, the Manager may make such modification, provided that it is
not likely to have a material effect on the amounts distributable to any Member
pursuant to Article 8 hereof upon the dissolution of the Company.  The Manager
also shall (i) make any adjustments that are necessary or appropriate to
maintain equality between the Capital Accounts of the Members and the amount of
Company capital reflected on the Company's balance sheet, as computed for book
purposes, in accordance with Regulations Section 1.704-1(b)(2)(iv)(g), and (ii)
make any appropriate modifications in the event unanticipated events might
otherwise cause this Agreement not to comply with Regulations Section
1.704-1(b).

 
C-2

--------------------------------------------------------------------------------

 
 
“Capital Contribution” means, with respect to any Member, the amount of money
and the initial Gross Asset Value of any asset (other than money) contributed to
the Company with respect to the Interest held by such Member (and treated as an
equity contribution to the Company for tax purposes, rather than a loan,
pursuant to this Agreement) pursuant (without limitation) to Section 2.1.
 
“Certificate” means the Certificate of Formation filed with the Secretary of
State of Massachusetts to form the Company.
 
“Class A Member” means CVI.
 
“Class B Member” means COP.
 
“Class C Member” means CPEF.
 
“Class D Member” means SH.
 
“Class E Member” means CRA.
 
“Class F Member” means CLRA.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time (or
any corresponding provisions of succeeding law).
 
“Company” means Nantucket Acquisition LLC, a Delaware limited liability company,
and the limited liability company continuing the business of this Company in the
event of dissolution as herein provided.
 
“Confidential Information” means proprietary or confidential information,
knowledge, technology, data, methods, files, records, business plans, market
development strategies and programs, and client lists relating to the Company.
 
“COP” means Cornerstone Operating Partnership, L.P., a Delaware limited
partnership.
 
“COP Documents” means two promissory notes and related documents representing a
non-revolving line of credit to the Company not exceeding $8,000,000.
 
“COP Loan” means the loan set forth in the COP Documents.
 
“COP Transaction” means the transaction contemplated pursuant to the COP
Documents.
 
“Counsel” means John E. James (and his firm).
 
“CPEF” means Cornerstone Private Equity Fund Operating Partnership, LP, a
Delaware limited partnership.
 
“CPEF Documents” means one promissory note and related documents representing a
non-revolving line of credit to the Company not exceeding $1,500,000.

 
C-3

--------------------------------------------------------------------------------

 
 
“CPEF Loan” means the loan set forth in the CPEF Documents.
 
“CPEF Transaction” the transaction contemplated pursuant to the CPEF Documents.
 
“CRA” means Cornerstone Realty Advisors, LLC a Delaware limited liability
company.
 
“CLRA” means Cornerstone Leveraged Realty Advisors, LLC, a Delaware limited
liability company.
 
“CVI” means Cornerstone Ventures, Inc., a California corporation.
 
“Depreciation” means, for each fiscal year or other period, an amount equal to
the depreciation, amortization or other cost recovery deduction allowable with
respect to an asset for such year or other period, except that if the Gross
Asset Value of an asset differs from its adjusted basis for federal income tax
purposes at the beginning of such year or other period, Depreciation shall be an
amount which bears the same ratio to such beginning Gross Asset Value as the
federal income tax depreciation, amortization or other cost recovery deduction
for such year or other period bears to such beginning adjusted tax basis;
provided, however, that if the federal income tax depreciation, amortization, or
other cost recovery deduction for such year is zero, Depreciation shall be
determined with reference to such beginning Gross Asset Value using any
reasonable method selected by the Manager.
 
“Effective Date” means December 14, 2009.
 
“Extraordinary Cash Flow” has the meaning set forth under the definition of
Shared Appreciation.
 
“Fair Market Value” has the meaning set forth under the definition of Shared
Appreciation.
 
“Gross Asset Value” means, with respect to any asset, the asset's adjusted basis
for federal income tax purposes, except as follows:
 
(i)           The initial Gross Asset Value of any asset contributed by a Member
to the Company shall be the gross fair market value of such asset, as determined
by the contributing Member and the Manager;
 
(ii)          The Gross Asset Values of all Company assets shall be adjusted to
equal their respective gross fair market values, as determined by the Managers,
as of the following times: (A) the acquisition of an additional interest by any
new or existing Member in exchange for more than a de minimis Capital
Contribution; (B) the distribution by the Company to a Member of more than a de
minimis amount of Property as consideration for an Interest (including, without
limitation, pursuant to Section 5.4(a) in connection with Shared Appreciation);
and (C) the liquidation of the Company within the meaning of Regulations Section
1.704-1(b)(2)(ii)(g); provided, however that the adjustments pursuant to clauses
(A) and (B) above shall be made only if the Manager reasonably determine that
such adjustments are necessary or appropriate to reflect the relative economic
interests of the Members in the Company;

 
C-4

--------------------------------------------------------------------------------

 
 
(iii)         The Gross Asset Value of any Property distributed to any Member
shall be the gross fair market value of such asset on the date of distribution;
and
 
(iv)         The Gross Asset Values of all Property shall be increased (or
decreased) to reflect any adjustments to the adjusted basis of such Property
pursuant to Code Section 734(b) or Code Section 743(b), but only to the extent
that such adjustments are taken into account in determining Capital Accounts
pursuant to Regulation Section 1.704-1(b)(2)(iv)(m) and clauses (vi) hereof and
(vi) of the definition of Profits and Losses; provided, however, that Gross
Asset Values shall not be adjusted pursuant to this clause (iv) to the extent
the Manager determines that an adjustment pursuant to clause (ii) of the
definition of Gross Asset Value is necessary or appropriate in connection with a
transaction that would otherwise result in an adjustment pursuant to this clause
(iv).
 
If the Gross Asset Value of an asset has been determined or adjusted pursuant to
clause (i), (ii) or (iv) of the definition of Gross Asset Value, such Gross
Asset Value shall thereafter be adjusted by Depreciation taken into account with
respect to such asset for purposes of computing Profits and Losses.
 
“Guaranteed Payment” means (i) with respect to COP, an 8.00% annual return
(compounded annually) the Adjusted Capital Contributions of COP, and (ii) with
respect to CPEF, a 12.00% annual return (compounded annually) the Adjusted
Capital Contributions of CPEF.  A Guaranteed Payment pursuant to this Agreement
shall be treated as a guaranteed payment within the meaning of Code Section
707(c).
 
“Interest” means an interest in the Company representing the rights and
obligations under the Agreement of the Member who holds such Interest.
 
“Lender” or “Lenders” means COP and/or CPEF, as the case may be.
 
“Liquidating Events” has the meaning set forth in Section 8.1.
 
“Loans” means the funds advanced to the Company pursuant to the Loan Documents.
 
“Loan Documents” means the COP Documents and CPEF Documents.
 
“Major Capital Event” has the meaning set forth under the definition of Shared
Appreciation.
 
“Major Decisions” means the decisions set forth in Section 4.3.
 
“Manager(s)” means the Person(s) determined pursuant to Section 4.2.
 
“Maturity Date” has the meaning set forth under the definition of Shared
Appreciation.
 
“Member” means any Person who has been admitted as a Member or substitute Member
pursuant to the terms of this Agreement and who is the owner of an
Interest.  “Members” means all such Persons.  Subject to Section 6.4, the term
“Member” also means a transferee of an Interest who has not become a substitute
Member pursuant to Section 6.2.

 
C-5

--------------------------------------------------------------------------------

 
 
“Member Nonrecourse Debt” has the meaning set forth in Section 1.704-2(b)(4) of
the Regulations.
 
“Member Nonrecourse Debt Minimum Gain” means an amount, with respect to each
Member Nonrecourse Debt, equal to the Minimum Gain that would result if such
Member Nonrecourse Debt were treated as a Nonrecourse Liability, determined in
accordance with Section 1.704-2(i)(3) of the Regulations.
 
“Member Nonrecourse Deductions” has the meaning set forth in Sections
1.704-2(i)(1) and 1.704-2(i)(2) of the Regulations.
 
“Minimum Gain” has the meaning set forth in Regulations Sections 1.704-2(b)(2)
and 1.704-2(d).
 
“Net Value” has the meaning set forth under the definition of Shared
Appreciation.
 
“Nonrecourse Deductions” has the meaning set forth in Section 1.704-2(b)(1) of
the Regulations.
 
“Nonrecourse Liability” has the meaning set forth in Section 1.704-2(b)(3) of
the Regulations.
 
“Officers” means the officers (if any) appointed pursuant to Section 4.1(b).
 
“Operating Cash Flow” has the meaning set forth under the definition of Shared
Appreciation.
 
“Part A COP Transaction” means the portion of the COP Loan treated for tax
purposes as a debtor-creditor loan of up to $6,640,000 to the extent drawn.
 
“Part B COP Transaction” means the portion of the COP Loan treated for tax
purposes as an equity contribution and Capital Contribution to the Company (and
Capital Account credit for purposes of Regulations Section 1.704-1(b)(2)(iv)) of
$1,360,000.
 
“Person” means any individual, partnership, corporation, trust or other entity.
 
“Profits” and “Losses” means, for each fiscal year or other period beginning on
or after the Effective Date, an amount equal to the Company's taxable income or
loss for such year or period, determined in accordance with Code Section 703(a)
(for this purpose, all items of income, gain, loss or deduction required to be
stated separately pursuant to Code Section 703(a)(1) shall be included in
taxable income or loss), with the following adjustments:
 
(i)           Any income of the Company that is exempt from federal income tax
and not otherwise taken into account in computing Profits or Losses pursuant to
the definition of Profits sand Losses shall be added to such taxable income or
loss;
 
(ii)          Any expenditures of the Company described in Code Section
705(a)(2)(B) or treated as Code Section 705(a)(2)(B) expenditures pursuant to
Regulations Section 1.704-1(b)(2)(iv)(i), and not otherwise taken into account
in computing Profits or Losses pursuant to the definition of Profits and Losses
shall be subtracted from such taxable income or loss;

 
C-6

--------------------------------------------------------------------------------

 
 
(iii)          In the event the Gross Asset Value of any Company asset is
adjusted pursuant to clause (ii) or (iii) of the definition of Gross Asset
Value, the amount of such adjustment shall be taken into account as gain or loss
from the disposition of such asset for purposes of computing Profits or Losses;
 
(iv)          Gain or loss resulting from any disposition of Property with
respect to which gain or loss is recognized for federal income tax purposes
shall be computed by reference to the Gross Asset Value of the Property disposed
of, notwithstanding that the adjusted tax basis of such Property differs from
its Gross Asset Value;
 
(v)           In lieu of the depreciation, amortization and other cost recovery
deductions taken into account in computing such taxable income or loss, there
shall be taken into account Depreciation for such fiscal year or other period,
computed in accordance with the definition of Depreciation;
 
(vi)          To the extent an adjustment to the adjusted tax basis of any
Property pursuant to Code Section 734(b) or Code Section 743(b) is required
pursuant to Regulations Section 1.704-1(b)(2)(iv)(m)(4) to be taken into account
in determining Capital Accounts as a result of a distribution other than in
liquidation of a Member’s Interest, the amount of such adjustment shall be
treated as an item of gain (if the adjustment increases the basis of the
Property) or loss (if the adjustment decreases the basis of the Property) from
the disposition of the asset and shall be taken into account for purposes of
computing Profits or Losses; and
 
(vii)         Notwithstanding any other provision of the definition of Profits
and Losses, any items which are specially allocated pursuant to Section 5.1 of
Exhibit D hereof shall not be taken into account in computing Profits or Losses.
 
The amounts of the items of Company income, gain, loss, or deduction available
to be specifically allocated pursuant to Sections 5.1(c) and 5.1(d) of Exhibit D
hereof shall be determined by applying rules analogous to those set forth in
clauses (i) through (vi) of the definition of Profits and Losses.
 
“Property” means: (i) for purposes of Section 1.4, such term as defined in the
Loan Documents; and (ii) for all other purposes of this Agreement, all real and
personal property interests acquired by the Company and any improvements
thereto, and shall include both tangible and intangible property.
 
“Regulations” means the Income Tax Regulations, including Temporary Regulations,
promulgated under the Code, as such regulations may be amended from time to time
(including corresponding provisions of succeeding regulations).
 
“REIT” or “REITs” means a real estate investment trust or real estate investment
trusts.
 
“SH” means Servant Healthcare Investments, LLC, a Florida limited liability
company.

 
C-7

--------------------------------------------------------------------------------

 

“Shared Appreciation” and related definitions:
 
(i)           The Members’ Shared Appreciation Interests are:
 
(A)          Class A Member: 50.00% of Tier 2 Shared Appreciation;
 
(B)           Class B Member: 40.00% of Tier 1 Shared Appreciation (regardless
of the amount drawn pursuant to Section 2.1(a));
 
(C)           Class C Member: 10.00% of Tier 1 Shared Appreciation (regardless
of the amount drawn pursuant to Section 2.1(b));
 
(D)           Class D Member: 33.34% of Tier 1 Shared Appreciation and 33.40% of
Tier 2 Shared Appreciation;
 
(E)           Class E Member: 14.03% of Tier 1 Shared Appreciation and 14.80% of
Tier 2 Shared Appreciation; and
 
(F)           Class F Member: 2.63% of Tier 1 Shared Appreciation and 1.80% of
Tier 2 Shared Appreciation;
 
(ii)          Shared Appreciation means the aggregate of the Extraordinary Cash
Flow and the Net Value;
 
(iii)         Tier 1 Shared Appreciation means the Shared Appreciation for all
periods through the date the Loans are paid in full;
 
(iv)         Tier 2 Shared Appreciation means the Shared Appreciation for all
periods after the date the Loans are paid in full;
 
(vii)        Extraordinary Cash Flow and Net Value.  The following definitions
shall apply in determining Extraordinary Cash Flow and Net Value:  
 
(A)          “Acceleration Default” means the Lender’s acceleration of the
indebtedness evidenced by the Loan Documents after the occurrence of an Event of
Default (as set forth in the Loan Documents).
 
(B)           “Determination Date” means the first to occur of an Acceleration
Default or the Maturity Date.
 
(C)           “Extraordinary Cash Flow” means the net cash receipts realized by
the Company from a Major Capital Event, reduced by (to the extent not deducted
in determining Operating Cash Flow) (i) the out-of-pocket costs and expenses
incurred by the Company in connection with such Major Capital Event, including
title, survey, appraisal, recording, escrow, transfer tax and similar costs,
brokerage expenses and attorney’s and other professional fees, and (ii) to the
extent not funded out of Reserves, proceeds applied to rebuild, repair, or
restore the Property.

 
C-8

--------------------------------------------------------------------------------

 

(D)           “Fair Market Value” means (i) the gross sales price for which the
Property is sold by the Company to a bona fide third party purchaser pursuant to
an arms length transaction, or (ii) if the Property is not sold by the Company
to a third party purchaser as provided in (i) above, then the fair market value
of the Property, which  shall be determined as follows:  Within thirty (30) days
after the Determination Date, (i) the Company shall designate in writing to the
Lenders a person to act as an appraiser for the purpose of establishing the fair
market value of the Property (“Company Appraiser”), and (ii) the Lenders shall
designate (subject to the last paragraph of this paragraph (D)) in writing to
the Company a person to act as an appraiser for the purpose of establishing the
fair market value of the Property (“Lenders’ Appraiser”).  The Company’s
Appraiser and the Lenders’ Appraiser shall appoint a mutually agreed upon third
appraiser (“Third Appraiser”) (the Company’s Appraiser, the Lenders’ Appraiser
and the Third Appraiser (each, an “Appraiser, and collectively, the
“Appraisers”).  Each Appraiser shall specialize in the appraisal of real estate
projects similar to the Property in the region where the Property is located,
shall have no less than five year’s experience in such field and shall be
recognized as ethical and reputable.  No Appraiser shall have any personal or
financial interest as would disqualify such appraiser from exercising an
independent and impartial judgment as to the value of the Property.  In
determining the Fair Market Value of the Property, each Appraiser shall
calculate the Fair Market Value using the then current occupancy and income from
the Property, or the occupancy and income from the Property reflected on the
proforma statement prepared in connection with the acquisition of the Property
by the Company, whichever results in a greater Fair Market Value.  The Fair
Market Value of the Property shall be equal to the average of the valuations of
the Property as determined by all of the Appraisers; provided, however, that if
any Appraiser’s valuation for the Property deviates by more than twenty percent
(20%) from the median valuation of the three appraisers for the Property, the
Fair Market Value of the Property shall be determined by using the average of
the other two Appraisers’ valuations (unless the valuations of two Appraiser’s
deviate by more than twenty percent (20%) from the median valuation, in which
event the Fair Market Value of the Property shall be the value set forth in the
median valuation).  The determination of the fair market value of the Property
in accordance with the foregoing shall be binding and conclusive on the Company
and Lenders.
 
In the event the Lenders are unable to agree on a single Lenders’ Appraiser
pursuant to the foregoing provisions, each Lender shall appoint an Appraiser,
and the average of the fair market value as determined by such two Appraisers
shall be treated as the appraisal of the Lenders’ Appraiser for purposes of the
foregoing provisions.
 
(E)           “Major Capital Event” means one or more of the following:  (i)
sale of all or any part of an interest in the Property (other than dispositions
of tangible personal property in the ordinary course of business); (ii) funding
of any indebtedness of the Company of $100,000 or more secured by all or any
material portion of the Property, excluding, however, the Loans and any
disbursement of the Loans from time to time; or (iii) receipt by the Company of
net proceeds resulting from condemnation of any part of or an interest in the
Property having a value of $9,000,000 or more through the exercise of the power
of eminent domain or any loss of all or a portion of the Property or an interest
in the Property having a value of $9,000,000 or more by casualty, failure of
title or otherwise, which net proceeds are not applied to repair or restoration
of the Property in accordance with each of those certain Leasehold Mortgage,
Assignment of Leases and Rents, Security Agreement and Fixture Filing made by
the Company in favor of the Lenders encumbering the Property.

 
C-9

--------------------------------------------------------------------------------

 

(F)          “Maturity Date” means January 1, 2015.
 
(G)          “Net Value” means the Fair Market Value of the Property plus the
Reserves less (i) an allowance for actual normal and customary sales costs not
to exceed five percent (5.0%) of the Fair Market Value, (ii) the costs and
charges of any appraisers in connection with the valuation process, and (iii)
the outstanding principal amount of the Loans and any other indebtedness of the
Company described in paragraph (E)(ii) above.
 
(H)         “Operating Cash Flow” means the net income or loss of the Company
from the Property for the fiscal period in question, as determined in accordance
with generally accepted accounting principles consistently applied, and adjusted
as follows:
 
(1)           Additions.  There shall be added to such net income or subtracted
from such loss, without duplication, the following items:  (i) the amount
charged during such period for depreciation, amortization or any other deduction
not involving a cash expenditure, (ii) the amount of cash expenditures paid out
of Reserves during such period to the extent such expenditures were deducted in
determining net income or loss, (iii) rental receipts, collection of receivable
and other cash receipts during such period which were included (whether or not
received) in determining net income or loss in a prior accounting period, (iv)
the costs and expenses incurred by the Company during such period in connection
with a Major Capital Event to the extent deducted from gross income in the
determination of net income or loss, except to the extent that net receipts of
the Company from such Major Capital Event were insufficient to pay such costs
and expenses, (v) proceeds of short term borrowings in the ordinary course of
business during such period (excluding, in any event, the Loans and any
disbursement of the Loans from time to time and (vi) any amount during such
period by which cash reserves previously established by the Company in order to
retain sufficient working capital in the Company or to properly reserve for
actual or contingent obligations of the Company or improvements to the Property
have been reduced (other than through payment of expenses).
 
(2)           Deductions.  There shall be subtracted from such net income or
added to such loss, without duplication, the following items:  (i) the amount of
payments of principal and regular interest made during such period on the Loans
or any other financing which was a Major Capital Event, (ii) capital
expenditures and any other cash sums expended during such period for items not
deducted in determining net income or loss of the Company, except to the extent
paid from proceeds of a Major Capital Event, (iii) any amount included in net
income or loss but not received in cash by the Company during such period, (iv)
the proceeds during such period of a Major Capital Event to the extent including
in determining net income or loss during such period, (v) any amount to
establish, replenish or increase during such period cash reserves (together,
“Reserves”) pursuant to a reasonable determination by the Company reasonably
approved by the Lenders that such Reserves and the amount thereof is necessary
in order to retain sufficient working capital in the Company or to properly
reserve for other actual or contingent obligations of or improvements to the
Property, and (vi) amounts funded by the Company out of sources other than
Reserves or Property revenues for the payment of operating expenses or debt
service during any previous period.

 
“Sherburne” means Sherburne Commons Residences, LLC, a Massachusetts limited
liability Company.

 
C-10

--------------------------------------------------------------------------------

 

“Tax Matters Partner” has the meaning set forth in Code Section 6231.
 
“Tax Returns” means federal or state income or franchise tax returns.
 
“Transfer” and “Transferred” means transfer, assign, convey, sell, encumber or
in any other way alienate.

 
C-11

--------------------------------------------------------------------------------

 
 
OPERATING AGREEMENT
FOR
NANTUCKET ACQUISITION LLC,
A DELAWARE LIMITED LIABILITY COMPANY
 
EXHIBIT D
 
ALLOCATIONS; ADDITIONAL LIQUIDATION PROVISIONS
 
5.1          Allocations.
 
(a)          Profits.  After giving effect to the special allocations set forth
in Sections 5.1(c) and 5.1(d) hereof, Profits for any fiscal year or other
period shall be allocated to the Members in the following order and priority:
 
(i)           First, to the Members in an amount equal to the excess, if any, of
(i) the cumulative Losses allocated pursuant to Section 5.1(b)(i) hereof for all
prior fiscal years or other periods, over (ii) the cumulative Profits allocated
pursuant to this Section 5.1(a)(i) for the current and all prior fiscal years or
other periods (pro rata among them in proportion to each Member's excess
amount);
 
(ii)          Second, to the Class A Member to the extent of Profits not
attributable either to (A) the disposition of Property or (B) book-up gain
pursuant to clause (iii) of the definition of Profits and Losses, provided that
Profits pursuant to this Section 5.1(a)(ii) shall be allocable first to the
Class B Member and/or Class C Member to the extent (if at all) distributions of
Operating Cash Flow are distributed to Class B Member and/or Class C Member
pursuant to Section 5.2(a)(v);  
 
(iii)         Third, to the extent not already allocated pursuant to Section
5.1(a)(ii), to the Class B Member and Class C Member to the extent of their Tier
1 Shared Appreciation (pro rata among them in proportion to their Tier 1 Shared
Appreciation percentages);
 
(iv)         Fourth, to the Class D Member, Class E Member and Class F
Member  to the extent of their Tier 1 Shared Appreciation (pro rata among them
in proportion to their Tier 1 Shared Appreciation percentages); and
 
(v)          Fifth, to the Class A Member, Class D Member, Class E Member and
Class F Member  to the extent of their Tier 2 Shared Appreciation (pro rata
among them in proportion to their Tier 2 Shared Appreciation percentages).
 
 
D-1

--------------------------------------------------------------------------------

 

(b)          Losses.  After giving effect to the special allocations set forth
in Sections 5.1(c) and 5.1(d) hereof, Losses for any fiscal year or other period
shall be allocated in the following order and priority:
 
(i)            Except as provided in Sections 5.1(b)(ii) and 5.1(b)(iii) hereof,
Losses shall be allocated to the Members in  proportion to their Capital
Contributions.
 
(ii)           Except as provided in Sections 5.1(b)(iii) hereof:
 
(A)          To the extent Profits not attributable either to (1) the
disposition of Property or (2) book-up gain pursuant to clause (iii) of the
definition of Profits and Losses, have been allocated pursuant to Section
5.1(a)(ii) hereof for any prior fiscal year or other period, Losses not
attributable either to (1) the disposition of Property or (2) book-down losses
pursuant to clause (iii) of the definition of Profits and Losses, shall be
allocated to offset any Profits allocated pursuant to Section 5.1(a)(ii).
 
(B)           To the extent Profits attributable either to (1) to the
disposition of Property or (2) book-up gain pursuant to clause (iii) of the
definition of Profits and Losses, have been allocated pursuant to Section
5.1(a)(iii), Section 5.1(a)(iv),  Section 5.1(a)(v), or Section 5.1(a)(vi)
hereof for any prior fiscal year or other period, Losses attributable either to
(1) the disposition of Property or (2) book-down losses pursuant to clause (iii)
of the definition of Profits and Losses, shall be allocated first to offset any
Profits allocated pursuant to Section 5.1(a)(vi), next to offset any Profits
allocated pursuant to Section 5.1(a)(v), next to offset any Profits allocated
pursuant to Section 5.1(a)(iv), and next to offset any Profits allocated
pursuant to Section 5.1(a)(iii) (in each case, pro rata among the Members in
proportion to their shares of the Profits being offset).
 
(iii)          The Losses allocated pursuant to Sections 5.1(b)(i) and
(5.1(b)(ii) hereof shall not exceed the maximum amount of Losses that can be so
allocated without causing any Member to have an Adjusted Capital Account Deficit
at the end of any fiscal year.  In the event some but not all of the Members
would have Adjusted Capital Account Deficits as a consequence of an allocation
of Losses pursuant to Section 5.1(b)(i) or Section 5.1(b)(ii) hereof, the
limitation set forth in this Section 5.1(b)(iii) shall be applied on a
Member-by-Member basis so as to allocate the maximum permissible Losses to each
Member under Section 1.704-1(b)(2)(ii)(d) of the Regulations.
 
(c)          Special Allocations.  The following special allocations shall be
made in the following order:
 
(i)            Minimum Gain Chargeback.  Except as provided in Section
1.704-2(f) of the Regulations, notwithstanding any other provision of this
Section 5.1, if there is a net decrease in Minimum Gain during any fiscal year,
each Member shall be specially allocated items of Company income and gain for
such year (and, if necessary, subsequent years) in an amount equal to the
portion of such Member's share of the net decrease in Minimum Gain, determined
in accordance with Regulations Section 1.704-2(g).  Allocations pursuant to the
previous sentence shall be made in proportion to the respective amounts required
to be allocated to each Member pursuant thereto.  The items to be so allocated
shall be determined in accordance with Sections 1.704-2(f)(6) and 1.704-2(j)(2)
of the Regulations.  This Section 5.1(c)(i) is intended to comply with the
minimum gain chargeback requirement in Section 1.704-2(f) of the Regulations and
shall be interpreted consistently therewith.

 
D-2

--------------------------------------------------------------------------------

 

(ii)           Member Nonrecourse Debt Minimum Gain Chargeback.  Except as
otherwise provided in Section 1.704-2(i)(4) of the Regulations, notwithstanding
any other provision of this Section 5.1 except Section 5.1(c)(i), if there is a
net decrease in Member Nonrecourse Debt Minimum Gain attributable to a Member
Nonrecourse Debt during any Company fiscal year, each Member who has a share of
the Member Nonrecourse Debt Minimum Gain attributable to such Member Nonrecourse
Debt, determined in accordance with Section 1.704-2(i)(5), shall be specially
allocated items of Company income and gain for such year (and, if necessary,
subsequent years) in an amount equal to such Member's share of the net decrease
in Member Nonrecourse Debt Minimum Gain attributable to such Member Nonrecourse
Debt, determined in accordance with Regulations Section
1.704-2(i)(4).  Allocations pursuant to the previous sentence shall be made in
proportion to the respective amounts required to be allocated to each Member
pursuant thereto.  The items to be so allocated shall be determined in
accordance with Sections 1.704-2(i)(4) and 1.704-2(j)(2) of the
Regulations.  This Section 5.1(c)(ii) is intended to comply with the minimum
gain chargeback requirement in Section 1.704-2(i)(4) of the Regulations and
shall be interpreted consistently therewith.
 
(iii)          Qualified Income Offset.  In the event any Member unexpectedly
receives any adjustments, allocations or distributions described in Section
1.704-1(b)(2)(ii)(d)(4), (5) or (6) of the Regulations, items of Company income
and gain shall be specially allocated to each such Member in an amount and
manner sufficient to eliminate, to the extent required by the Regulations, the
Adjusted Capital Account Deficit of such Member as quickly as possible, provided
that an allocation pursuant to this Section 5.1(c)(iii) shall be made only if
and to the extent that such Member would have an Adjusted Capital Account
Deficit after all other allocations provided for in this Section 5.1 have been
tentatively made as if this Section 5.1(c)(iii) were not in the Agreement.
 
(iv)          Gross Income Allocation.  In the event any Member has a deficit
Capital Account at the end of any Company fiscal year which is in excess of the
sum of (i) the amount such Member is obligated to restore pursuant to any
provision of this Agreement, and (ii) the amount such Member is deemed to be
obligated to restore pursuant to the penultimate sentences of Regulations
Sections 1.704-2(g)(1) and 1.704-2(i)(5), each such Member shall be specially
allocated items of Company income and gain in the amount of such excess as
quickly as possible, provided that an allocation pursuant to this Section
5.1(c)(iv) shall be made if and only to the extent that such Member would have a
deficit Capital Account in excess of such sum after all other allocations
provided for in Section 5.1 have been tentatively made as if Section 5.1(c)(iii)
hereof and this Section 5.1(c)(iv) were not in the Agreement.
 
(v)           Nonrecourse Deductions.  Nonrecourse Deductions for any fiscal
year or other period shall be specially allocated among the Members in
proportion to their Capital Contributions.

 
D-3

--------------------------------------------------------------------------------

 

(vi)          Member Nonrecourse Deductions.  Any Member Nonrecourse Deductions
for any fiscal year or other period shall be specially allocated to the Member
who bears the economic risk of loss with respect to the Member Nonrecourse Debt
to which such Member Nonrecourse Deductions are attributable in accordance with
Regulations Section 1.704-2(i)(1).
 
(vii)         Section 754 Adjustment.  To the extent an adjustment to the
adjusted tax basis of any Property pursuant to Code Section 734(b) or Code
Section 743(b) is required, pursuant to Regulations Section
1.704-1(b)(2)(iv)(m)(2) or Regulations Section 1.704-1(b)(2)(iv)(m)(4), to be
taken into account in determining Capital Accounts as the result of a
distribution to a Member in complete liquidation of his Interest, the amount of
such adjustment to the Capital Accounts shall be treated as an item of gain (if
the adjustment increases the basis of the Property) or loss (if the adjustment
decreases such basis) and such gain or loss shall be specially allocated to the
Members in accordance with their interests in the Company in the event that
Regulations Section 1.704-1(b)(2)(iv)(m)(2) applies, or to the Members to whom
such distribution was made in the event that Regulations Section
1.704-1(b)(2)(iv)(m)(4) applies.
 
(viii)        Final Allocations.  Notwithstanding any provision to the contrary
in this Agreement, it is the intent of the Members that, upon the dissolution of
the Company and the making of distributions pursuant to Section 8.2(c), the
Members' Capital Accounts shall be in proportion to the amounts they will
receive pursuant to Sections 8.2(c) and 5.2.  Accordingly, the Manager shall
modify the allocations pursuant to this Exhibit D in such manner and to such
extent as may be necessary to cause the Members' Capital Accounts upon the
dissolution of the Company to be in the ratios that they will receive final
distributions pursuant to Sections 8.2(c) and 5.2, with the result that, after
liquidating distributions are made to the Members, each Member's Capital Account
balance shall be zero (to the extent possible).
 
(d)           Curative Allocations.  The allocations set forth in Sections
5.1(b)(ii) hereof and the foregoing provisions of Section 5.1(c) (other than
Section 5.1(c)(viii)) (the “Regulatory Allocations”) are intended to comply with
certain requirements of the Regulations.  It is the intent of the Members that,
to the extent possible, all Regulatory Allocations shall be offset either with
other Regulatory Allocations or with special allocations of other items of
Company income, gain, loss or deduction pursuant to this Section 5.1(d).
Therefore, notwithstanding any other provision of this Section 5.1 (other than
the Regulatory Allocations), the Manager shall make such offsetting special
allocations of Company income, gain, loss or deduction in whatever manner they
determine appropriate so that, after such offsetting allocations are made, each
Member’s Capital Account balance is, to the extent possible, equal to the
Capital Account balance such Member would have had if the Regulatory Allocations
were not part of the Agreement and all Company items were allocated pursuant to
this Exhibit D other than the Regulatory Allocations.  In exercising their
discretion under this Section 5.1(d), the Manager shall take into account future
Regulatory Allocations under Sections 5.1(c)(i) and 5.1(c)(ii) hereof that,
although not yet made, are likely to offset other Regulatory Allocations
previously made under Sections 5.1(c)(v) and 5.1(c)(vi) hereof.

 
D-4

--------------------------------------------------------------------------------

 

(e)          Other Allocations Rules.
 
(i)            For purposes of determining the Profits, Losses or any other
items allocable to any period, Profits, Losses and any such other items shall be
determined as provided in Section 6.3.
 
(ii)           Except as otherwise provided in this Agreement, all items of
Company income, gain, loss, deduction, credit and any other allocations for any
fiscal year or other period not otherwise provided for shall be divided among
the Members in the same proportions as they share Profits or Losses, as the case
may be, for such year or other period.
 
(iii)          The Members are aware of the income tax consequences of the
allocations made by this Section 5.1 and hereby agree to be bound by the
provisions of this Section 5.1 in reporting their shares of Company income and
loss for income tax purposes.
 
(iv)          Solely for purposes of determining a Member’s proportionate share
of the “excess nonrecourse liabilities” of the Company within the meaning of
Regulations Section 1.752-3(a)(3), the Members’ interests in Company profits are
in proportion to their Capital Contributions.
 
(v)           To the extent permitted by Section 1.704-2(h)(3) of the
Regulations, the Manager shall endeavor to treat distributions of Net Cash as
having been made from the proceeds of a Nonrecourse Liability or a Member
Nonrecourse Debt only to the extent that such distributions would cause or
increase an Adjusted Capital Account Deficit for any Member.
 
(f)           Tax Allocations: Code Section 704(c).  In accordance with Code
Section 704(c) and the Regulations thereunder, income, gain, loss and deduction
with respect to any property contributed to the capital of the Company shall,
solely for tax purposes, be allocated among the Members so as to take account of
any variation between the adjusted basis of such property to the Company for
federal income tax purposes and its initial Gross Asset Value (computed in
accordance with clause (i) of the definition of Gross Asset Value.
 
In the event the Gross Asset Value of any Property is adjusted pursuant to
clause (ii) of the definition of Gross Asset Value, subsequent allocations of
income, gain, loss and deduction with respect to such Property shall take
account of any variation between the adjusted basis of such Property for federal
income tax purposes and its Gross Asset Value in the same manner as under Code
Section 704(c) and the Regulations thereunder.
 
Any elections or other decisions relating to such allocations shall be made by
the Managers in any manner that reasonably reflects the purpose and intention of
this Agreement.  Allocations pursuant to this Section 5.1(f) are solely for
purposes of federal, state and local taxes and shall not affect, or in any way
be taken into account in computing, any Member's Capital Account or share of
Profits, Losses, other items or distributions pursuant to any provision of this
Agreement.

 
D-5

--------------------------------------------------------------------------------

 

5.2          Compliance with Timing Requirements of Regulations.  In the event
the Company is “liquidated” within the meaning of Regulations Section
1.704-1(b)(2)(ii)(g), (i) distributions shall be made pursuant to Article 8 to
the Members who have positive Capital Accounts in compliance with Regulations
Section 1.704-1(b)(2)(ii)(b)(2), and (ii) if a Member's Capital Account has a
deficit balance (after giving effect to all contributions, distributions and
allocations for all taxable years, including the year during which such
liquidation occurs), such Member shall have no obligation to make any
contribution to the capital of the Company with respect to such deficit, and
such deficit shall not be considered a debt owed to the Company or any other
Person for any purpose whatsoever.  In the discretion of the Manager, a pro rata
portion of the distributions that would otherwise be made to the Members
pursuant to Article 8 may be:
 
(a)           distributed to a trust established for the benefit of the Members
for the purposes of liquidating Company assets, collecting amounts owed to the
Company, and paying any contingent or unforeseen liabilities or obligations of
the Company or of the Members arising out of or in connection with the
Company.  The assets of any such trust shall be distributed to the Members from
time to time, in the reasonable discretion of the Manager, in the same
proportions as the amount distributed to such trust by the Company would
otherwise have been distributed to the Members pursuant to this Agreement; or
 
(b)           withheld to provide a reasonable reserve for Company liabilities
(contingent or otherwise) and to reflect the unrealized portion of any
installment obligations owed to the Company, provided that such withheld amounts
shall be distributed to the Members as soon as practicable.
 
5.3          Deemed Distribution and Recontribution.  Notwithstanding any other
provision of Article 8, in the event the Company is liquidated within the
meaning of Regulations Section 1.704-1(b)(2)(ii)(g) but no Liquidating Event has
occurred, the Company’s assets shall not be liquidated, the Company's
liabilities shall not be paid or discharged, and the Company's affairs shall not
be wound up.  Instead, solely for federal income tax purposes, the Company shall
be deemed to have distributed its assets in kind to the Members, who shall be
deemed to have assumed and taken subject to all Company liabilities, all in
accordance with their respective Capital Accounts.  Immediately thereafter, the
Members shall be deemed to have recontributed the assets in kind to the Company,
which shall be deemed to have assumed and taken subject to all such liabilities.

 
D-6

--------------------------------------------------------------------------------

 
 
OPERATING AGREEMENT
FOR
NANTUCKET ACQUISITION LLC,
A DELAWARE LIMITED LIABILITY COMPANY
 
EXHIBIT E
 
PROVISIONS PURSUANT TO SECTION 5.4(C)
 
1.1          Fair Market Value.  
 
(a)           Appointment.  Within thirty (30) days after the Manager gives
notice to the Class D Member, the Class E Member and/or the Class E Member
(individually or collectively, the “Redemption Member” or “Redemption Members”),
(i) the Company shall appoint an appraiser, and (ii) the Redemption Member or
Redemption Members collectively shall appoint (based on the majority vote of the
Redemption Members, or in the event of only two Redemption Members, the
Redemption Member who holds the larger Tier 1 Shared Appreciation Interest) a
single appraiser, to determine the Fair Market Value (as defined below) of the
Membership Interests of the applicable Redemption Member or Redemption
Members.  Each such appraiser shall have at least five years of full-time
experience in the appraisal of closely-held businesses and interests in entities
holding such businesses whose primary business is similar or related to the
business of the Company and Sherburne.  The Company and the Redemption Member or
Redemption Members shall deliver to the other party notice of such appointment.
 
(b)           One Appraiser.  If a party who may appoint an appraiser fails
within the 30-day period set forth in Section 1.1(a) to designate an appraiser
in accordance with Section 1.1(a), the single appraiser appointed shall
determine within thirty (30) days after such appointment such Fair Market Value.
 
(c)           Two Appraisers.  If two appraisers are appointed in accordance
with Section 1.1(a) and they are unable to agree on the Fair Market Value within
thirty (30) days after the second appraiser is appointed, and if the lower
appraisal is greater than or equal to eighty percent (80%) of the higher
appraisal, then the Fair Market Value shall be the average of the two
appraisals.  If two appraisers are so appointed and they agree on the Fair
Market Value , that Fair Market Value shall be the Fair Market Value, as the
case may be.
 
(d)           Three Appraisers.  If the lower appraisal is less than eighty
percent (80%) of the higher appraisal under Section 1.1(c), the two appraisers
shall attempt to select a third appraiser meeting the qualifications stated in
Section 1.1(a) within thirty (30) days after the second appraiser is
appointed.  Unless they select a third appraiser and notify the Company of such
selection within that thirty (30)-day period, the Company shall select a third
appraiser who meets the qualifications stated in Section 1.1(a).  The third
appraiser, however selected, shall be a person who has not previously acted in
any capacity for any Manager, Officer, Member or Affiliate thereof.  Within
thirty (30) days after the selection of the third appraiser, each appraiser
shall submit his or her determination of the Fair Market Value.  The Fair Market
Value shall be the average of the two determinations that are closest in amount
(so that if, for example, the determinations were 5.0, 8.0 and 10.0, the Fair
Market Value would 9.0 (the average of 8.0 and 10.0)); provided that if one of
the appraisals (“Middle Appraisal”) is exactly the average of the other two
appraisals, the Fair Market Value shall be the Middle Appraisal (so that if, for
example, the determinations were 5.0, 7.5 and 10.0, the Fair Market Value would
be 7.5).

 
E-1

--------------------------------------------------------------------------------

 

(e)           Agreed Value.  If the parties agree in writing as to the Fair
Market Value, then no appraisers shall be appointed pursuant to this Exhibit E
or, if such appraisers have been appointed, they shall be dismissed.
 
(f)           Fair Market Value.  The Fair Market Value of the Membership
Interests of an applicable Redemption Member determined by an appraiser pursuant
to this Exhibit E shall be the excess of (“Excess Value”) (i) the fair market
value of such Membership Interest determined on a going concern basis of the
Company and Sherburne and shall include all of the Property including, without
limitation, goodwill, minus (ii) appropriate discounts for lack of marketability
and minority interests of such Membership Interests.
 
(g)           Appraisal Costs.  The costs of any appraisals required under this
Exhibit E shall be borne fifty percent (50%) by the Company and fifty percent
(50%) by the Redemption Members (in proportion to each Redemption Member’s
Excess Value).
 
(h)           Payment of Fair Market Value.  The Company shall pay the Fair
Market Value of a Redemption Member’s Membership Interests in immediately
available funds at closing.  The closing for the redemption of a Redemption
Member's Interest pursuant to this Exhibit E shall be held at the principal
office of Company within thirty (30) days after the determination of the Fair
Market Value.  At the closing, the Redemption Member shall deliver to the
Company an instrument of transfer (containing warranties (including warranties
of title) of title and no encumbrances) conveying the Redemption Member’s
Membership Interests.  The Redemption Member and the Company shall do all things
and execute and deliver all papers as may be reasonably necessary fully to
consummate such sale and purchase in accordance with the terms and provisions of
this Agreement.

 
E-2

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 

   
PAGE
     
ARTICLE 1 ORGANIZATIONAL MATTERS
 
1
1.1
Name
 
1
1.2
Term
 
1
1.3
Office
 
1
1.4
Business of the Company
 
1
1.5
Definitions
 
1
1.6
Tax Classification
 
1
1.7
Filings; Agent for Service of Process
 
2
       
ARTICLE 2 CAPITAL CONTRIBUTIONS
 
2
2.1
Capital Contributions
 
2
2.2
Extent of Liability
 
3
2.3
Loans
 
3
2.4
Other Matters.
 
3
     
ARTICLE 3 MEMBERS
 
4
3.1
Members
 
4
3.2
Admission of Additional Members
 
4
3.3
Withdrawals or Resignations
 
4
3.4
Compensation; Expense Reimbursement
 
4
3.5
Member Approval
 
4
     
ARTICLE 4 MANAGEMENT AND CONTROL OF THE COMPANY
 
5
4.1
Management of the Company by Manager
 
5
4.2
Manager.
 
5
4.3
Limitations on Power of Manager
 
6
4.4
Performance of Duties; Liability of Managers and Officers
 
7
4.5
Devotion of Time
 
7
4.6
Transactions between the Company, Managers, Members, Officers
 
7
4.7
Compensation; Expense Reimbursement
 
7
     
ARTICLE 5 ALLOCATIONS AND DISTRIBUTIONS
 
8
5.1
Allocations
 
8
5.2
Net Cash
 
8
5.3
Amounts Withheld
 
9
5.4
Additional Provisions
 
9
     
ARTICLE 6 TRANSFER AND ASSIGNMENT OF INTERESTS
 
10
6.1
Transfer and Assignment of Interests
 
10
6.2
Substitution of Members
 
10
6.3
Distributions and Allocations in Respect to Transferred Interests
 
10
6.4
Transfers in Violation of this Agreement
 
10

 
i

--------------------------------------------------------------------------------


 
ARTICLE 7 ACCOUNTING, RECORDS, REPORTING BY MEMBERS
 
11
7.1
Books and Records
 
11
7.2
Reports
 
11
7.3
Bank Accounts
 
12
7.4
Tax Matters
 
12
7.5
Inspection of Books and Records
 
12
     
ARTICLE 8 DISSOLUTION AND WINDING UP
 
12
8.1
Liquidating Events
 
12
8.2
Winding Up
 
13
8.3
Rights of Members
 
13
8.4
Notice of Dissolution
 
13
8.5
Final Accounting
 
13
     
ARTICLE 9 INDEMNIFICATION
 
13
9.1
Indemnification
 
13
9.2
Expenses
 
14
9.3
Indemnification Rights Non-Exclusive
 
14
9.4
Insurance
 
14
9.5
Assets of the Company
 
14
     
ARTICLE 10 REPRESENTATIONS
 
15
10.1
Represeentations
 
15
     
ARTICLE 11 MISCELLANEOUS
 
16
11.1
Complete Agreement
 
16
11.2
Binding Effect
 
16
11.3
Interpretation
 
16
11.4
Dispute Resolution
 
16
11.5
Severability
 
17
11.6
Notices
 
17
11.7
Amendments
 
17
11.8
Multiple Counterparts
 
17
11.9
Special Power of Attorney
 
18
11.10
Time
 
18
11.11
Waiver of Rights to Partition
 
18
11.12
Violation
 
18
11.13
Business Days
 
19
11.14
Applicable Laws
 
19
11.15
Incorporation by Reference
 
19
11.16
Further Action
 
19
11.17
Sole and Absolute Discretion
 
19
11.18
Third Parties
 
19
11.19
Equitable Relief
 
19
11.20
Confidentiality; Non-Use of Trade Secrets
 
20
11.21
Independent Activities
 
20
11.22
Counsel
 
20
11.23
Loan Documents
 
21

 
ii

--------------------------------------------------------------------------------


 
EXHIBIT A  CAPITAL CONTRIBUTIONS
 
A-1
     
EXHIBIT B  OFFICERS
 
B-1
     
EXHIBIT C  DEFINITIONS
 
C-1
     
EXHIBIT D  ALLOCATIONS; ADDITIONAL LIQUIDATION PROVISIONS
 
D-1
     
EXHIBIT E  PROVISIONS PURSUANT TO SECTION 5.4(C)
  
E-1

 
 
iii

--------------------------------------------------------------------------------

 